 



 

 

FIRST AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

 

OF

 

AGREE LIMITED PARTNERSHIP

 

 



 

Dated as of April 22, 1994

 

 

 

 

Table of Contents

 

ARTICLE I - DEFINED TERMS 1     ARTICLE II - ORGANIZATIONAL MATTERS 12   Section
2.1. Continuation of Partnership 12   Section 2.2. Name 12   Section 2.3.
Principal Office and Registered Agent 12   Section 2.4. Power of Attorney 13  
Section 2.5 Term 14         ARTICLE III - PURPOSE 14   Section 3.1. Purpose and
Business 14   Section 3.2. Powers 14         ARTICLE IV - CAPITAL CONTRIBUTIONS
15   Section 4.1. Capital Contribution of the Partners 15   Section 4.2.
Issuance of Additional Partnership Interests 16   Section 4.3. No Preemptive
Rights 19   Section 4.4. Capital Accounts 19   Section 4.5 Return of Capital
Account; Interest 21         ARTICLE V - DISTRIBUTIONS 21   Section 5.1. Initial
Partnership Distributions 21   Section 5.2. Requirement and Characterization of
Distributions 22   Section 5.3 Amounts Withheld 22   Section 5.4. Distributions
Upon Liquidation 22         ARTICLE VI - ALLOCATIONS 22   Section 6.1
Allocations For Capital Account Purposes 22   Section 6.2 Allocation of
Nonrecourse Debt 23   Section 6.3 Reserved 23   Section 6.4 Special Allocation
Rules 23   Section 6.5 Allocations for Tax Purposes 25         ARTICLE VII -
MANAGEMENT AND OPERATIONS OF BUSINESS 26   Section 7.1 Management 26   Section
7.2 Certificate of Limited Partnership 27   Section 7.3 Restrictions on General
Partner's Authority 27   Section 7.4. Reimbursement of the General Partner 28  
Section 7.5. Outside Activities of the General Partner 28   Section 7.6.
Transactions with Affiliates 28   Section 7.7. Indemnification 29   Section 7.8.
Liability of the General Partner 30   Section 7.9. Title to Partnership Assets
31   Section 7.10. Reliance by Third Parties 31

 



 

 

 

ARTICLE VIII - RIGHTS AND OBLIGATIONS OF LIMITED PARTNERS 31   Section 8.1.
Limitation of Liability 31   Section 8.2. Outside Activities of Limited Partners
31   Section 8.3. Rights of Limited Partners Relating to the Partnership 32  
Section 8.4. Conversion Right 33   Section 8.5. General Partner Covenants
Relating to the Rights 34   Section 8.6. Other Matters Relating to the
Conversion Rights 34         ARTICLE IX - BOOKS, RECORDS, ACCOUNTING AND REPORTS
35   Section 9.1. Records and Accounting 35   Section 9.2. Fiscal Year 35  
Section 9.3. Reports 36         ARTICLE X - TAX MATTERS 36   Section 10.1.
Preparation of Tax Returns 36   Section 10.2. Tax Elections 36   Section 10.3.
Tax Matters Partner 36   Section 10.4. Organizational Expenses 37   Section
10.5. Withholding 38         ARTICLE XI - TRANSFERS AND WITHDRAWALS 38   Section
11.1. Transfer 38   Section 11.2. Transfer of General Partner's Partnership
Interest 39   Section 11.3. Limited Partners' Rights to Transfer 40   Section
11.4. Substituted Limited Partners 43   Section 11.5. General Provisions 44    
    ARTICLE XII - DISSOLUTION AND LIQUIDATION 44   Section 12.1. Dissolution 44
  Section 12.2. Winding Up 45   Section 12.3. Compliance with Timing
Requirements of Regulations 46   Section 12.4. Deemed Distribution and
Recontribution 47   Section 12.5. Documentation of Liquidation 47   Section
12.6. Reasonable Time for Winding Up 47   Section 12.7. Indemnification of the
Liquidator 47   Section 12.8. Waiver of Partition 47         ARTICLE XIII -
AMENDMENT OF PARTNERSHIP AGREEMENT 48   Section 13.1. Amendments 48        
ARTICLE XIV - ARBITRATION OF DISPUTES 49   Section 14.1. Arbitration 49  
Section 14.2. Procedures 49   Section 14.3. Binding Character 50   Section 14.4
Exclusivity 50   Section 14.5. No Alteration of Agreement 50

 



 

 

 

ARTICLE XV - CONDITIONS/CONCURRENT TRANSACTIONS 50   Section 15.1. General
Partner Conditions 50   Section 15.2. Limited Partner Conditions 51        
ARTICLE XVI - GENERAL PROVISIONS 51   Section 16.1. Addresses and Notice 51  
Section 16.2. Titles and Captions 51   Section 16.3. Pronouns and Plurals 52  
Section 16.4. Further Action 52   Section 16.5. Binding Effect 52   Section
16.6. No Third Party Beneficiaries 52   Section 16.7. Waiver 52   Section 16.8.
No Agency 52   Section 16.9. Entire Understanding 52   Section 16.10.
Counterparts 53   Section 16.11. Applicable Law 53   Section 16.12. Invalidity
of Provisions 53

 

 

 

 

FIRST AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

 

OF

 

AGREE LIMITED PARTNERSHIP

 

THIS FIRST AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP, dated as of
April 22, 1994, is entered into by and among the undersigned parties.

 

WITNESSETH:

 

WHEREAS, Agree Realty Corporation, as general partner, and Richard Agree, as
limited partner, formed Agree Limited Partnership (the “Partnership”) as a
Delaware limited partnership pursuant to that certain Certificate of Limited
Partnership dated April 4, 1994 and filed on April 4, 1994 among the partnership
records of the Secretary of State of the State of Delaware, and that certain
Agreement of Limited Partnership dated as of April 4, 1994; and

 

WHEREAS, the original partners of the Partnership desire to amend the aforesaid
Agreement of Limited Partnership to (i) admit additional limited partners to the
Partnership, and (ii) amend and restate in its entirety the agreement among the
partners.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt, adequacy and
sufficiency of which are hereby acknowledged, the parties hereto, intending
legally to be bound, hereby agree as follows:

 

ARTICLE I - DEFINED TERMS

 

Except as otherwise herein expressly provided, the following terms and phrases
shall have the meanings set forth below:

 

“Act” means the Delaware Revised Uniform Limited Partnership Act, as it may be
amended from time to time, and any successor to such statute.

 

“Additional Limited Partner” has the meaning set forth in Section 4.2 hereof.

 

“Additional REIT Securities” has the meaning set forth in Section 4.2.C hereof.

 

“Adjusted Capital Account” means the Capital Account maintained for each Partner
as of the end of each fiscal year (i) increased by any amounts which such
Partner is obligated to restore pursuant to any provision of this Agreement or
is deemed to be obligated to restore pursuant to the penultimate sentences of
Regulations Sections 1.704-2(g)(1) and 1.704-2(i)(5) and (ii) decreased by the
items described in Regulations Sections 1.704-1(b)(2)(ii)(d)(4),
1.704-1(b)(2)(ii)(d)(5), and 1.704-1(b)(2)(ii)(d)(6). The foregoing definition
of Adjusted Capital Account is intended to comply with the provisions of
Regulations Section 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently
therewith.

 

 

 

 

“Adjusted Capital Account Deficit” means, with respect to any Partner, the
deficit balance, if any, in such Partner’s Adjusted Capital Account as of the
end of the relevant fiscal year.

 

“Adjusted Property” means any property the Carrying Value of which has been
adjusted pursuant to Section 4.4.D hereof. Once an Adjusted Property is deemed
distributed by, and recontributed to, the Partnership for federal income tax
purposes upon a termination thereof pursuant to Section 708 of the Code, such
property shall thereafter constitute a Contributed Property until the Carrying
Value of such property is further adjusted pursuant to Section 4.4.D hereof.

 

“Affiliate” means, with respect to any Person, (i) any Person directly or
indirectly controlling, controlled by or under common control with such Person,
(ii) any Person owning or controlling fifty percent (50%) or more of the
outstanding voting interests of such Person, (iii) any Person of which such
Person owns or controls fifty percent (50%) or more of the voting interests,
(iv) any officer, director, general partner or trustee of such Person or of any
Person referred to in clauses (i), (ii), and (iii) above, or (v) any member of
the Immediate Family of such Person.

 

“Agreement” means this First Amended and Restated Agreement of Limited
Partnership, as it may be amended, supplemented or restated from time to time.

 

“Articles of Incorporation” means the Articles of Incorporation of the General
Partner, as the same may be amended or restated and in effect from time to time.

 

“Available Cash” means, with respect to any period for which such calculation is
being made, (i) the sum of:

 

(a)          the Partnership’s Net Income or Net Loss, as the case may be, for
such period (without regard to adjustments resulting from allocations described
in Section 6.4.A through Section 6.4.E),

 

(b)          Depreciation and all other noncash charges deducted in determining
Net Income or Net Loss for such period,

 

(c)          the amount of any reduction in reserves of the Partnership referred
to in clause (ii)(f) below (including, without limitation, reductions resulting
because the General Partner determines such amounts are no longer necessary),

 

(d)          the excess of proceeds from the sale, exchange, disposition or
refinancing of Partnership property during such period over the gain (or loss,
as the case may be) recognized from such sale, exchange, disposition or
refinancing during such period (excluding Terminating Capital
Transactions),except such proceeds as are distributed pursuant to Section 5.1,
and

 

(e)          all other cash received by the Partnership during such period that
was not included in determining Net Income or Net Loss for such period;

 

- 2 -

 

 

(ii)         less the sum of:

 

(a)          all principal debt payments made during such period by the
Partnership,

 

(b)          capital expenditures made by the Partnership during such period,

 

(c)          investments in any entity (including loans made thereto) to the
extent that such investments are not otherwise described in clauses (ii)(a) or
(b),

 

(d)          all other expenditures and payments not deducted in determining Net
Income or Net Loss for such period,

 

(e)          any amount included in determining Net Income or Net Loss of such
period that was not received by the Partnership during such period, and

 

(f)          the amount of any increase in reserves established during such
period which the General Partner determines are necessary or appropriate in its
sole and absolute discretion.

 

Notwithstanding the foregoing, Available Cash shall not include any cash
received or reductions in reserves, or take into account any disbursements made
or reserves established, after commencement of the dissolution and liquidation
of the Partnership.

 

“Bankruptcy” of a Person shall be deemed to have occurred when (a) the Person
commences a voluntary proceeding seeking liquidation, reorganization or other
relief under any bankruptcy, insolvency or other similar law now or hereafter in
effect, (b) the Person is adjudged as bankrupt or insolvent, or a final and
nonappealable order for relief under any bankruptcy, insolvency or similar law
now or hereafter in effect has been entered against the Person, (c) the Person
executes and delivers a general assignment for the benefit of the Person’s
creditors, (d) the Person files an answer or other pleading admitting or failing
to contest the material allegations of a petition filed against the Person in
any proceeding of the nature described in clause (b) above, (e) the Person
seeks, consents to or acquiesces in the appointment of a trustee, receiver or
liquidator for the Person or for all or any substantial part of the Person’s
properties, (f) any proceeding seeking liquidation, reorganization or other
relief under any bankruptcy, insolvency or other similar law now or hereafter in
effect has not been dismissed within one hundred twenty (120) days after the
commencement thereof, (g) the appointment without the Person’s consent or
acquiescence of a trustee, receiver or liquidator has not been vacated or stayed
within ninety (90) days after such appointment, or (h) an appointment referred
to in clause (g) is not vacated within ninety (90) days after the expiration of
any such stay.

 

“Beneficial Owner” means an owner of shares of stock of the General Partner
under Code Section 542(a)(2), either directly or constructively through
application of Code Section 544, as modified by Code Section 856(h)(1)(B).

 

“Business Day” means any day except a Saturday, Sunday or other day on which
banking institutions in the State of New York are authorized or obligated by law
or executive order to close.

 

- 3 -

 

 

“Capital Account” means the Capital Account maintained for a Partner pursuant to
Section 4.4 hereof.

 

“Capital Contribution” means, with respect to any Partner, the total amount of
any cash, cash equivalents and the Net Asset Value of Contributed Property which
such Partner contributes or is deemed to contribute to the Partnership pursuant
to the terms of this Agreement, including the Capital Contribution made by a
predecessor holder of the Interest of such Partner.

 

“Capital Stock” means REIT Shares and any other shares of stock (including,
without limitation, preferred stock) of the General Partner.

 

“Carrying Value” means (i) with respect to a Contributed Property, the Gross
Asset Value of such property reduced (but not below zero) by all Depreciation
with respect to such property charged to the Partners’ Capital Accounts, (ii)
with respect to an Adjusted Property, the Carrying Value as last adjusted
pursuant to Section 4.4 reduced (but not below zero) by all Depreciation with
respect to such property charged to the Partners’ Capital Accounts since the
date of the last adjustment pursuant to Section 4.4, and (iii) with respect to
any other Partnership property, the adjusted basis of such property for federal
income tax purposes, all as of the time of determination. The Carrying Value of
any property shall be adjusted from time to time in accordance with Section 4.4
hereof and to reflect changes, additions or other adjustments to the Carrying
Value for dispositions and acquisitions of Partnership properties, as deemed
appropriate by the General Partner.

 

“Certificate” means the Certificate of Limited Partnership of the Partnership
filed in the office of the Secretary of State of the State of Delaware, as
amended from time to time in accordance with the terms hereof and the Act.

 

“Code” means the Internal Revenue Code of 1986, as amended and in effect from
time to time, as interpreted by the applicable regulations thereunder. Any
reference herein to a specific section or sections of the Code shall be deemed
to include a reference to any corresponding provision of future law.

 

“Consent of the Limited Partners” means the written consent of a
majority-in-interest of the Limited Partners (i.e., Limited Partners holding in
the aggregate more than fifty percent (50%) of the total Partnership Interests
held by the Limited Partners), which consent shall be obtained prior to the
taking of any action for which it is required by this Agreement and may be given
or withheld by each Limited Partner in its sole and absolute discretion.

 

“Contributed Property” means each property or other asset (but excluding cash),
in such form as may be permitted by the Act, contributed to the Partnership or
deemed contributed to the Partnership on termination and reconstitution thereof
pursuant to Section 708 of the Code. Once the Carrying Value of a Contributed
Property is adjusted pursuant to Section 4.4.D hereof, such property shall no
longer constitute a Contributed Property for purposes of Section 4.4 hereof, but
shall be deemed an Adjusted Property for such purposes.

 

- 4 -

 

 

“Contribution Agreements” means the Contribution Agreements, dated April 22,
1994, pursuant to which the Property Partnerships agreed to contribute to the
Partnership the Properties and other assets owned by such Property Partnerships
in consideration for the issuance of Partnership Units to the partners of such
Property Partnerships.

 

“Contribution Date” has the meaning set forth in Section 4.2 hereof.

 

“Conversion Factor” means 1.0, provided that in the event that the General
Partner (i) pays a dividend on its outstanding REIT Shares in REIT Shares or
makes a distribution to all holders of its outstanding REIT Shares in REIT
Shares, (ii) subdivides its outstanding REIT Shares, or (iii) combines its
outstanding REIT Shares into a smaller number of REIT Shares, the Conversion
Factor shall be adjusted by multiplying the Conversion Factor by a fraction, the
numerator of which shall be the number of REIT Shares that would be issued and
outstanding on the record date for such event if such dividend, distribution,
subdivision or combination had occurred as of such date, and the denominator of
which shall be the actual number of REIT Shares issued and outstanding on the
record date for such dividend, distribution, subdivision or combination. Any
adjustment of the Conversion Factor shall become effective immediately after the
effective date of such event retroactive to the record date for such event;
provided, however, that if a Specified Conversion Date, Specified Exchange Date
or Required Exchange Date, as the case may be, occurs after the record date, but
prior to the effective date, of any such event, the Conversion Factor shall be
determined as if the Specified Conversion Date, Specified Exchange Date or
Required Exchange Date, as the case may be, had occurred immediately prior to
the record date for such event.

 

“Conversion Right” has the meaning set forth in Section 8.4 hereof.

 

“Converting Partner” has the meaning set forth in Section 8.4 hereof.

 

“Deemed Partnership Interest Value” as of any date shall mean, with respect to a
Partner, the product of (i) the Deemed Value of the Partnership as of such date,
multiplied by (ii) such Partner’s Partnership Interest as of such date.

 

“Deemed Value of the Partnership” as of any date shall mean the quotient of the
following amounts:

 

(i)the product of (a) the Value of a REIT Share as of such date, multiplied by
(b) the total number of REIT Shares issued and outstanding as of the close of
business on such date (excluding treasury shares), increased by any liabilities
and decreased by any assets of the General Partner other than its interest in
the Partnership, divided by

 

(ii)the Partnership Interest of the General Partner as of such date.

 

“Demand Notice” has the meaning set forth in Section 14.2 hereof.

 

- 5 -

 

 

“Depreciation” means, for each fiscal year, an amount equal to the federal
income tax depreciation, amortization or other cost recovery deduction allowable
with respect to an asset for such year, except that if the Carrying Value of an
asset differs from its adjusted basis for federal income tax purposes at the
beginning of such year or other period, Depreciation shall be an amount which
bears the same ratio to such beginning Carrying Value as the federal income tax
depreciation, amortization or other cost recovery deduction for such year bears
to such beginning adjusted tax basis; provided, however, that if the federal
income tax depreciation, amortization or other cost recovery deduction for such
year is zero, Depreciation shall be determined with reference to such beginning
Carrying Value using any reasonable method selected by the General Partner.

 

“ERISA” means the Employee Retirement Income and Security Act of 1974, as the
same may be amended from time to time, or any successor statute.

 

“Exchange Act” means the Securities Exchange Act of 1934, as the same may be
amended from time to time, or any successor statute.

 

“Exchange Right” means the Optional Exchange Right and the Required Exchange
Right set forth in Sections 11.3.C(1) and (2), respectively.

 

“General Partner” means Agree Realty Corporation, a Maryland corporation, its
duly admitted successors and assigns and any other Person who is a General
Partner at the time of reference thereto.

 

“General Partnership Interest” means the Partnership Interest held by the
General Partner.

 

“Gross Asset Value” of any Contributed Property contributed to the Partnership
in connection with the execution of this Agreement means the fair market value
of such Contributed Property as established pursuant to the relevant
Contribution Agreement. The Gross Asset Value of any other Contributed Property
means the fair market value of such Contributed Property at the time of
contribution as determined by the General Partner using such reasonable method
of valuation as it may, in its sole and absolute discretion, adopt; provided,
however, that the Gross Asset Value of any property deemed contributed to the
Partnership for federal income tax purposes upon termination and reconstitution
thereof pursuant to Section 708 of the Code shall be determined in accordance
with Section 4.4 hereof. The “Gross Asset Value” of any property distributed to
a Partner means the fair market value of such distributed property at the time
of distribution as determined by the General Partner using such reasonable
method of valuation as it may, in its sole and absolute discretion, adopt.

 

“Immediate Family” means, with respect to any natural Person, such natural
Person’s spouse, ancestors, lineal descendants and brothers and sisters (whether
by the whole or half blood). This definition is intended to conform to the
definition of “family” contained in Code Section 544(a)(2). In the event that
the definition of family contained in Code Section 544(a)(2) is revised, the
definition of “Immediate Family” shall be revised accordingly.

 

“Incapacity” or “Incapacitated” means, (i) as to any individual Partner, death,
total physical disability or entry of an order by a court of competent
jurisdiction adjudicating him incompetent to manage his Person or his estate;
(ii) as to any corporation which is a Partner, the filing a certificate of
dissolution, or its equivalent, for the corporation or the revocation of its
charter; (iii) as to any partnership which is a Partner, the dissolution and
commencement of winding up of the partnership; (iv) as to any estate which is a
Partner, the distribution by the fiduciary of the estate’s entire interest in
the Partnership; (v) as to any trustee of a trust which is a Partner, the
termination of the trust (but not the substitution of a new trustee); or (vi) as
to any Partner, the Bankruptcy of such Partner.

 

- 6 -

 

 

“Indemnitee” means (i) any Person made a party to a proceeding by reason of his
status as (A) the General Partner, or (B) a director or officer of the
Partnership or the General Partner, (ii) such other Persons (including
Affiliates of the General Partner or the Partnership) as the General Partner may
designate from time to time, in its sole and absolute discretion, and (iii) any
Person who, at any time prior to the consummation of the transactions
contemplated by the Contribution Agreement, was a general partner (or a director
or officer of a general partner) of, or a director or officer of, a Property
Partnership.

 

“Independent Directors of the General Partner” means the independent directors
as defined in Article V, Section 3 of the Articles of Incorporation.

 

“IRS” means the Internal Revenue Service.

 

“Lien” means any liens, security interests, mortgages, deeds of trust, charges,
claims, encumbrances, pledges, options, rights of first offer or first refusal
and any other rights or interests of any kind or nature, actual or contingent,
or other similar encumbrances of any nature whatsoever.

 

“Limited Partner” means any Person named as a Limited Partner in Exhibit A
attached hereto, as such Exhibit may be amended from time to time, or any
Substituted Limited Partner or Additional Limited Partner, in such Person’s
capacity as a Limited Partner in the Partnership.

 

“Limited Partnership Interest” means a Partnership Interest of a Limited Partner
in the Partnership and includes any and all benefits to which the holder of such
a Partnership Interest may be entitled as provided in this Agreement, together
with all obligations of such Person to comply with the terms and provisions of
this Agreement.

 

“Liquidator” has the meaning set forth in Section 12.2 hereof.

 

“Net Asset Value” means: (i) in the case of any Contributed Property
contributed, or deemed contributed, by a Partner to the Partnership, the Gross
Asset Value of such property as of the time of its contribution to the
Partnership, reduced by any liabilities either assumed by the Partnership upon
such contribution or to which such property is subject when contributed
(including, with respect to the Properties, any prepayment penalties or other
fees and expenses payable on or about the Contribution Date in connection with
the prepayment or modification of the liabilities to which such Properties are
subject), and (ii) in the case of any property distributed to a Partner by the
Partnership, the Gross Asset Value of such property at the time of its
distribution by the Partnership reduced by any liabilities either assumed by the
distributee Partner upon such distribution or to which such property is subject
when distributed.

 

- 7 -

 

 

“Net Income” means, for any taxable period, the excess, if any, of the
Partnership’s items of income and gain for such taxable period over the
Partnership’s items of loss and deduction for such taxable period. The items
included in the calculation of Net Income shall be determined in accordance with
Section 4.4 hereof. Once an item of income, gain, loss or deduction that has
been included in the initial computation of Net Income is subjected to the
special allocation rules in Sections 6.4 and 6.5, Net Income or the resulting
Net Loss, whichever the case may be, shall be recomputed without regard to such
item.

 

“Net Loss” means, for any taxable period, the excess, if any, of the
Partnership’s items of loss and deduction for such taxable period over the
Partnership’s items of income and gain for such taxable period. The items
included in the calculation of Net Loss shall be determined in accordance with
Section 4.4 hereof. Once an item of income, gain, loss or deduction that has
been included in the initial computation of Net Loss is subjected to the special
allocation rules in Sections 6.4 and 6.5, Net Loss or the resulting Net Income
whichever the case may be, shall be recomputed without regard to such items.

 

“Nonrecourse Built-in Gain” means, with respect to any Contributed Properties or
Adjusted Properties that are subject to a mortgage or negative pledge securing a
Nonrecourse Liability, the amount of any taxable gain that would be allocated to
the Partners pursuant to Section 6.5.B if such properties were disposed of in a
taxable transaction in full satisfaction of such liabilities and for no other
consideration.

 

“Nonrecourse Deductions” has the meaning set forth in Regulations Section
1.704-2(b)(1), and the amount of Nonrecourse Deductions for a fiscal year shall
be determined in accordance with the rules of Regulations Section 1.704-2(c).

 

“Nonrecourse Liability” has the meaning set forth in Regulations Section
1.752-1(a)(2).

 

“Notice of Conversion” means the Notice of Conversion substantially in the form
of Exhibit B to this Agreement.

 

“Notice of Exchange” means the Notice of Exchange substantially in the form of
Exhibit C to this Agreement.

 

“Offering” means the sale of REIT Shares pursuant to the Registration Statement.

 

“Offering Date” means the date of closing of the Offering without regard to any
subsequent closing with respect to REIT Shares constituting the Underwriters’
overallotment option.

 

“Optional Exchange Right” has the meaning set forth in Section 11.3.C(1) hereof.

 

“Original Limited Partner” means each of Richard Agree, Edward Rosenberg and
Joel Weiner.

 

“Partner” means a General Partner or a Limited Partner, and “Partners” means the
General Partner and the Limited Partners as a collective group.

 

- 8 -

 

 

“Partner Minimum Gain” means an amount, with respect to each Partner Nonrecourse
Debt, equal to the Partnership Minimum Gain that would result if such Partner
Nonrecourse Debt were treated as a Nonrecourse Liability, determined in
accordance with Regulations Section 1.704-2(i)(3).

 

“Partner Nonrecourse Debt” has the meaning set forth in Regulations Section
1.704-2(b)(4).

 

“Partner Nonrecourse Deductions” has the meaning set forth in Regulations
Section 1.704-2(i)(2), and the amount of Partner Nonrecourse Deductions with
respect to a Partner Nonrecourse Debt for a Partnership year shall be determined
in accordance with the rules of Regulations Section 1.704-2(i)(2).

 

“Partnership” means the Delaware limited partnership formed under the Act and
continued pursuant to this Agreement, as such partnership may from time to time
be constituted.

 

“Partnership Interest” means an ownership interest in the Partnership
representing a Capital Contribution by either a Limited Partner or the General
Partner and includes any and all benefits to which the holder of such a
Partnership Interest may be entitled as provided in this Agreement, together
with all obligations of such Person to comply with the terms and provisions of
this Agreement. The Partnership Interest of each Partner shall be expressed as a
percentage of the total Partnership Interests owned by all of the Partners, as
specified in Exhibit A attached hereto, as such Exhibit may be amended from time
to time. A Partnership Interest may be expressed as a number of Partnership
Units.

 

“Partnership Minimum Gain” has the meaning set forth in Regulations Section
1.704-2(b)(2), and the amount of Partnership Minimum Gain, for a fiscal year
shall be determined in accordance with the rules of Regulations Section
1.704-2(d).

 

“Partnership Record Date” means the record date established by the General
Partner for the distribution of Available Cash pursuant to Section 5.2 hereof,
which record date shall be the same as the record date established for a
distribution to the holders of REIT Shares of some or all of the General
Partner’s portion of such distribution.

 

“Partnership Unit” means a unit of Partnership Interest issued to a Limited
Partner pursuant to the terms of this Agreement, which unit may be converted
into REIT Shares through the exercise of the Rights set forth in Sections 8.4
and 11.3.C. The number of Partnership Units of each Limited Partner shall be as
specified in Exhibit A attached hereto, as such Exhibit may be amended from time
to time. The Partnership Units shall be evidenced by certificates as set forth
in Section 4.1.E hereof.

 

“Person” means an individual or a corporation, partnership, trust,
unincorporated organization, association or other entity.

 

“Properties” means the community shopping centers previously owned by the
Property Partnerships and contributed to the Partnership pursuant to the
Contribution Agreement.

 

“Property Partnerships” means the partnerships which owned the Properties prior
to their contribution to the Partnership.

 

- 9 -

 

 

“Qualified Individual” has the meaning set forth in Section 14.2 hereof.

 

“Recapture Income” means any gain recognized by the Partnership (computed
without regard to any adjustment required by Section 734 or Section 743 of the
Code) upon the disposition of any property or asset of the Partnership, which
gain is characterized as ordinary income because it represents the recapture of
deductions previously taken with respect to such property or asset.

 

“Registration Statement” means the Registration Statement on Form S-11
(including the prospectus contained therein) filed by the General Partner with
the SEC, and any amendments thereto, pursuant to which the General Partner
proposes to offer and sell certain of the REIT Shares.

 

“Regulations” means the income tax regulations promulgated under the Code, as
such regulations may be amended from time to time (including corresponding
provisions of succeeding regulations).

 

“REIT” means a real estate investment trust under Sections 856 through 860 of
the Code.

 

“REIT Expenses” has the meaning set forth in Section 7.4.B hereof.

 

“REIT Share” means a share of common stock, par value $.01 per share, of the
General Partner.

 

“REIT Shares Conversion Amount” means a number of REIT Shares equal to the
product of (i) the number of Partnership Units offered for conversion by a
Converting Partner pursuant to Section 8.4, multiplied by (ii) the Conversion
Factor; provided that in the event the General Partner issues to all holders of
REIT Shares any Additional REIT Securities or any other securities or property
(collectively, the “rights”), then the REIT Shares Conversion Amount shall also
include such rights that a holder of that number of REIT Shares would be
entitled to receive.

 

“REIT Shares Exchange Amount” means a number of REIT Shares equal to the product
of (i) the number of Partnership Units to be exchanged by a Limited Partner
pursuant to Section 11.3.C(1) or (2), as the case may be, multiplied by (ii) the
Conversion Factor; provided that in the event the General Partner issues to all
holders of REIT Shares any Additional REIT Securities or any other securities or
property (collectively the “rights”) then the REIT Shares Exchange Amount shall
also include such rights that a holder of that number of REIT Shares would be
entitled to receive.

 

“Requesting Party” has the meaning set forth in Section 14.2 hereof.

 

“Required Exchange Date” has the meaning set forth in Section 11.3.C(2) hereof.

 

“Required Exchange Right” has the meaning set forth in Section 11.3.C(2) hereof.

 

“Responding Party” has the meaning set forth Section 14.2 hereof.

 

- 10 -

 

 

“Rights” means the Conversion Rights and the Exchange Rights.

 

“SEC” means the United States Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as the same may be amended
from time to time, or any successor statute.

 

“Specified Conversion Date” means the tenth Business Day after receipt by the
General Partner of a Notice of Conversion, unless applicable law requires a
later date.

 

“Specified Exchange Date” means the tenth Business Day after receipt by the
General Partner of a Notice of Exchange, unless applicable law requires a later
date.

 

“Substituted Limited Partner” means a Person who is admitted as a Limited
Partner to the Partnership pursuant to Section 11.4.

 

“Terminating Capital Transaction” means any sale or other disposition of all or
substantially all of the assets of the Partnership or a related series of
transactions that, taken together, result in the sale or other disposition of
all or substantially all of the assets of the Partnership.

 

“Trading Day” means a day on which the principal national securities exchange on
which the REIT Shares are listed or admitted to trading is open for the
transaction of business, or, if the REIT Shares are not listed or admitted to
trading, means a Business Day.

 

“Underwriters” means the various underwriters who purchase REIT Shares in
connection with the Offering.

 

“Unrealized Gain” attributable to any item of Partnership property means, as of
any date of determination, the excess, if any, of (i) the fair market value of
such property (as determined under Section 4.4 hereof) as of such date, over
(ii) the Carrying Value of such property (prior to any adjustment to be made
pursuant to Section 4.4 hereof) as of such date.

 

“Unrealized Loss” attributable to any item of Partnership property means, as of
any date of determination, the excess, if any, of (i) the Carrying Value of such
property (prior to any adjustment to be made pursuant to Section 4.4 hereof) as
of such date, over (ii) the fair market value of such property (as determined
under Section 4.4 hereof) as of such date.

 

- 11 -

 

 

“Value” means, with respect to a REIT Share as of any date, the average of the
“closing price” for the ten (10) consecutive Trading Days immediately preceding
such date. The “closing price” for each such Trading Day means the last sale
price, regular way on such day, or, if no such sale takes place on that day, the
average of the closing bid and asked prices, regular way, in either case as
reported on the principal consolidated transaction reporting system with respect
to securities listed or admitted to trading on the New York Stock Exchange, or
if the REIT Shares are not so listed or admitted to trading, as reported in the
principal consolidated transaction reporting system with respect to securities
listed on the principal national securities exchange (including the National
Market System of the National Association of Securities Dealers, Inc. Automated
Quotation System) on which the REIT Shares are listed or admitted to trading or,
if the REIT Shares are not so listed or admitted to trading, the last quoted
price or, if not quoted, the average of the high bid and low asked prices in the
over-the-counter market, as reported by the National Association of Securities
Dealers, Inc. Automated Quotation System or, if such system is no longer in use,
the principal automated quotation system then in use or, if the REIT Shares are
not so quoted by any such system, the average of the closing bid and asked
prices are furnished by a professional market maker selected by the board of
directors of the General Partner making a market in the REIT Shares, or, if
there is not such market maker or such closing prices otherwise are not
available, the fair market value of the REIT Shares as of such day, as
determined by the board of directors of the General Partner in its sole
discretion. In the event the General Partner issues to all holders of REIT
Shares rights, options, warrants or convertible or exchangeable securities
entitling the shareholders to subscribe for or purchase REIT Shares or any other
securities or property (collectively, the “rights”), then the Value of a REIT
Share shall include the value of such rights, as determined by the board of
directors of the General Partner acting in good faith on the basis of such
quotations and other information as it considers, in its reasonable judgment,
appropriate.

 

ARTICLE II - ORGANIZATIONAL MATTERS

 

Section 2.1.          Continuation of Partnership

 

The Partners hereby continue the Partnership as a limited partnership pursuant
to the provisions of the Act and upon the terms and conditions set forth in this
Agreement. Except as expressly provided herein to the contrary, the rights and
obligations of the Partners and the administration and termination of the
Partnership shall be governed by the Act. The Partnership Interest of each
Partner shall be personal property for all purposes.

 

Section 2.2.          Name

 

The name of the Partnership is Agree Limited Partnership. The General Partner in
its sole and absolute discretion may change the name of the Partnership at any
time and from time to time and shall notify the Limited Partners of such change
in the regular communication to the Limited Partners next succeeding the
effectiveness of the change of name.

 

Section 2.3.          Principal Office and Registered Agent

 

The principal office of the Partnership is 31850 Northwestern Highway,
Farmington Hills, Michigan 48334, or such other place as the General Partner may
from time to time designate by notice to the Limited Partners. The registered
agent of the Partnership is The Prentice-Hall Corporation Systems, Inc., 229
South State Street, Kent County, Dover, Delaware 19901, or such other Person as
the General Partner may from time to time designate. The Partnership may
maintain offices at such other place or places within or outside the State of
Delaware as the General Partner deems advisable.

 

- 12 -

 

 

Section 2.4.          Power of Attorney

 

A.           Each Limited Partner irrevocably constitutes and appoints the
General Partner, the Liquidator, and the authorized officers and
attorneys-in-fact of each, and each of those acting singly, in each case with
full power of substitution, as its true and lawful agent and attorney-in-fact,
with full power and authority in its name, place and stead to:

 

(1)execute, swear to, acknowledge, deliver, file and record in the appropriate
public offices (a) all certificates, documents and other instruments (including,
without limitation, the Certificate and all amendments or restatements of this
Agreement or the Certificate) that the General Partner or the Liquidator deems
appropriate or necessary to qualify or continue the existence or qualification
of the Partnership as a limited partnership (or a partnership in which the
limited partners have a limited liability) in the State of Delaware and in all
other jurisdictions in which the Partnership may conduct business or own
property; (b) all instruments that the General Partner deems appropriate or
necessary to reflect any amendment, change, modification or restatement of this
Agreement or the Certificate made in accordance with the terms of this
Agreement; (c) all conveyances and other instruments or documents that the
General Partner or the Liquidator, as the case may be, deems appropriate or
necessary to reflect the dissolution and liquidation of the Partnership pursuant
to the terms of this Agreement, including, without limitation, a certificate of
cancellation; and (d) all instruments relating to the Capital Contribution of
any Partner or the admission, withdrawal, removal or substitution of any Partner
made pursuant to the terms of this Agreement; and

 

(2)execute, swear to, acknowledge and file all ballots, consents, approvals,
waivers, certificates and other instruments appropriate or necessary, in the
sole and absolute discretion of the General Partner, to make, evidence, give,
confirm or ratify any vote, consent, approval, agreement or other action which
is made or given by the Partners hereunder or is consistent with the terms of
this Agreement or appropriate or necessary, in the sole and absolute discretion
of the General Partner, to effectuate the terms or intent of this Agreement.

 

Nothing contained herein shall be construed as authorizing the General Partner
to amend this Agreement except in accordance with Article XIII hereof or as may
be otherwise expressly provided for in this Agreement.

 

B.           The foregoing power of attorney is hereby declared to be
irrevocable and a special power coupled with an interest, and it shall survive
and not be affected by the subsequent Incapacity of any Limited Partner or the
transfer of all or any portion of such Limited Partner’s Partnership Interest
and shall extend to such Limited Partner’s heirs, successors, assigns and
personal representatives. Each Limited Partner hereby agrees to be bound by any
representation made by the General Partner, acting in good faith pursuant to
such power of attorney; and each Limited Partner hereby waives any and all
defenses which may be available to contest, negate or disaffirm the action of
the General Partner, taken in good faith under such power of attorney. Each
Limited Partner shall execute and deliver to the General Partner or the
Liquidator, within fifteen (15) days after receipt of the General Partner’s or
Liquidator’s request therefor, such further designation, powers of attorney and
other instruments as the General Partner or the Liquidator, as the case may be,
deems necessary to effectuate this Agreement and the purposes of the
Partnership.

 

- 13 -

 

 

Section 2.5.          Term

 

The term of the Partnership commenced on April 4, 1994, and shall continue until
December 31, 2094, unless it is dissolved sooner pursuant to the provisions of
Article XII or as otherwise provided by law.

 

ARTICLE III - PURPOSE

 

Section 3.1.          Purpose and Business

 

The purpose and nature of the business to be conducted by the Partnership is (i)
to acquire, hold, own, develop, construct, improve, maintain, operate, sell,
lease, transfer, encumber, convey, exchange, and otherwise dispose of or deal
with real and personal property of all kinds;(ii) to enter into any partnership,
joint venture or other similar arrangement to engage in any of the foregoing; to
own interests in any entity engaged in any of the foregoing; and to exercise all
of the powers of an owner in any such entity or interest; (iii) to conduct any
business that may be lawfully conducted by a limited partnership organized
pursuant to the Act; and (iv) to do anything necessary, appropriate, proper,
advisable, desirable, convenient or incidental to the foregoing; provided,
however, that such business shall be limited to and conducted in such a manner
as to permit the General Partner at all times to qualify as a REIT, unless the
General Partner voluntarily terminates its REIT status pursuant to its Articles
of Incorporation.

 

Section 3.2.          Powers

 

Subject to all of the terms, covenants, conditions and limitations contained in
this Agreement and any other agreement entered into by the Partnership, the
Partnership shall have full power and authority to do any and all acts and
things necessary, appropriate, proper, advisable, desirable, incidental to or
convenient for the furtherance and accomplishment of the purposes and business
described herein and for the protection and benefit of the Partnership,
including, without limitation, full power and authority, directly or through its
ownership interest in other entities, to enter into, perform and carry out
contracts of any kind, borrow money and issue evidences of indebtedness, whether
or not secured by mortgage, deed of trust, pledge or other lien, and acquire and
develop real property; provided, however, that the Partnership shall not take,
or refrain from taking, any action which, in the judgment of General Partner, in
its sole and absolute discretion, (i) could adversely affect the ability of the
General Partner to achieve or maintain qualification as a REIT, (ii) could
subject the General Partner to any additional taxes under Section 857 or Section
4981 of the Code, or (iii) could violate any law or regulation of any
governmental body or agency having jurisdiction of the General Partner or its
securities, unless such action (or inaction) shall have been specifically
consented to by the General Partner in writing.

 

- 14 -

 

 

ARTICLE IV - CAPITAL CONTRIBUTIONS AND CAPITAL ACCOUNTS

 

Section 4.1.          Capital Contribution of the Partners

 

A.           Concurrently herewith, the General Partner shall contribute to the
capital of the Partnership in cash the dollar amount set forth on Exhibit A in
exchange for the Partnership Interest set forth on Exhibit A.

 

B.           Concurrently herewith, each Property Partnership shall cause the
Property owned by such Property Partnership, along with the other assets owned
by such Property Partnership, to be contributed to the Partnership in accordance
with the terms of the Contribution Agreements. Upon the Partnership’s
acquisition of any Property, whether by reason of the merger of any Property
Partnership into the Partnership or the conveyance of such Property by any
Property Partnership to the Partnership, Persons receiving Partnership Units in
exchange for their interests in the Property Partnership merging into the
Partnership or the Property Partnership conveying its Property to the
Partnership shall become Limited Partners in the Partnership and shall be deemed
to have made a Capital Contribution as determined by application of the
provisions of the Contribution Agreements in the amount set forth on Exhibit A
opposite such Persons’ names and shall own the Partnership Units and Partnership
Interests set forth on Exhibit A opposite such Persons’ names.

 

C.           In the event that the Underwriters exercise their overallotment
option in connection with the Offering, the General Partner shall contribute any
additional funds received by it from the exercise of the overallotment option to
the Partnership in exchange for an additional Partnership Interest. Upon such
contribution, the Partnership Interests of the Partners shall be adjusted as set
forth in Section 4.2.A (with the Deemed Value of the Partnership calculated for
this purpose using the public offering price as the Value of a REIT Share). The
number of Partnership Units owned by the Limited Partners shall not be decreased
in connection with any additional contribution of funds to the Partnership by
the General Partner pursuant to this Section 4.1.C.

 

D.           The Partners shall own Partnership Units in the amounts set forth
on Exhibit A and shall have Partnership Interests in the Partnership as set
forth on Exhibit A, which Partnership Units and Partnership Interests shall be
adjusted on Exhibit A from time to time by the General Partner to the extent
necessary to reflect accurately redemptions, exercises of Rights, Capital
Contributions, transfers of Partnership Interests, admissions of Additional
Limited Partners or similar events. The General Partner is authorized on behalf
of each of the Partners to amend this Agreement to reflect each such adjustment,
and the General Partner shall promptly deliver a copy of each such amendment to
each Limited Partner. The Limited Partners shall have no obligation to make any
additional Capital Contributions or loans to the Partnership.

 

- 15 -

 

 

E.           The interest of each Limited Partner in Partnership Units shall be
evidenced by one or more certificates in such form as the General Partner may
from time to time prescribe. Upon surrender to the General Partner of a
certificate evidencing the ownership of Partnership Units accompanied by proper
evidence of authority to transfer, the General Partner shall cancel the old
certificate, issue a new certificate to the Person entitled thereto and record
the transaction upon its books. The transfer of Partnership Units may be
effectuated only in connection with a transfer of a Limited Partnership Interest
pursuant to the terms of Section 8.6 or Article 11 hereof. The General Partner
may issue a new certificate or certificates in place of any certificate or
certificates previously issued, which previously-issued certificate or
certificates are alleged to have been lost, stolen or destroyed, upon the making
of an affidavit of that fact by the owner claiming the certificate or
certificates to be lost, stolen or destroyed. When issuing such new certificate
or certificates, the General Partner may, in its discretion and as a condition
precedent to the issuance thereof, require the owner of such lost, stolen or
destroyed certificate or certificates, or its legal representative, to give the
Partnership a bond in such a sum as the General Partner may reasonably direct as
indemnity against any claim that may be made against the Partnership with
respect to the certificate or certificates alleged to have been lost, stolen or
destroyed.

 

Section 4.2.          Issuance of Additional Partnership Interests

 

A.           At any time after the date hereof, without the consent of any
Partner, the General Partner may, upon its determination that the issuance of
additional Partnership Interests is in the best interests of the Partnership and
upon no less than fifteen (15) days prior written notice to the Limited
Partners, cause the Partnership to issue Partnership Interests to, and admit as
a limited partner in the Partnership, any Person (an “Additional Limited
Partner”) in exchange for the contribution by such Person of cash and/or
property in such amounts as is determined appropriate by the General Partner to
further the purposes of the Partnership under Section 3.1 hereof. In the event
that an Additional Limited Partner is admitted to the Partnership pursuant to
this Section 4.2, the Partnership Interest issued to such Additional Limited
Partner shall be in an amount such that:

 

(1)the Partnership Interest of such Additional Limited Partner is equal to a
fraction, the numerator of which is equal to the total dollar amount of the cash
contributed and/or the Net Asset Value of the property contributed by the
Additional Limited Partner as of the date of contribution to the Partnership
(the “Contribution Date”) and the denominator of which is equal to the sum of
(i) the Deemed Value of the Partnership (computed as of the Business Day
immediately preceding the Contribution Date) and (ii) the total dollar amount of
the cash contributed and/or the Net Asset Value of the property contributed by
the Additional Partner as of the Contribution Date; and

 

(2)the Partnership Interests of each Partner other than the Additional Limited
Partner shall be reduced, as of the Contribution Date, such that the Partnership
Interest of each such Partner shall be equal to a fraction, the numerator of
which is equal to the Deemed Partnership Interest Value of such Partner
(computed as of the Business Day immediately preceding the Contribution Date)
and the denominator of which is equal to the sum of (i) the Deemed Value of the
Partnership (computed as of the Business Day immediately preceding the
Contribution Date) and (ii) the total dollar amount of the cash contributed
and/or Net Asset Value of the property contributed by the Additional Limited
Partner as of the Contribution Date.

 

- 16 -

 

 

The General Partner shall be authorized on behalf of each of the Partners to
amend this Agreement to reflect the admission of any Additional Limited Partner
and any reduction of the Partnership Interests of the other Partners in
accordance with the provisions of this Section 4.2, and the General Partner
shall promptly deliver a copy of such amendment to each Limited Partner.

 

The number of Partnership Units owned by the Limited Partners shall not be
decreased in connection with any admission of an Additional Limited Partner
pursuant to this Section 4.2. An Additional Limited Partner that acquires a
Partnership Interest pursuant to this Section 4.2 shall not acquire any
Partnership Units, and shall not acquire any interest in, and may not exercise
or otherwise participate in, any Rights pursuant to Sections 8.4 or 11.3.C.
Notwithstanding anything to the contrary contained in the immediately preceding
sentence, the General Partner may (but is not required to) grant to an
Additional Limited Partner the right to dispose of its Partnership Interest, and
may create in the General Partner the right to acquire such Partnership
Interest, including, in either case, by exchange for REIT Shares, upon such
terms and conditions as are deemed appropriate by the General Partner.

 

B.           The Partnership shall from time to time issue to the General
Partner additional Partnership Interests or securities, rights, options or
warrants of the Partnership in such classes and having such designations,
preferences and other rights (including preferences and rights senior to the
existing Partnership Interests) as shall be determined by the General Partner in
accordance with the Act and this Agreement. Any such issuance of Partnership
Interests, securities, rights, options or warrants to the General Partner shall
be conditioned upon (i) the undertaking by the General Partner of a related
issuance of REIT Shares or other securities having designations, rights and
preferences such that the economic rights of the holders of such REIT Shares or
other securities are substantially similar to the rights of the additional
Partnership Interests, securities, rights, options or warrants issued to the
General Partner, and the General Partner making a Capital Contribution in an
amount equal to the net proceeds raised in the issuance of such REIT Shares or
other securities, (ii) the issuance by the General Partner of REIT Shares
pursuant to Section 8.4 or 11.3.C, or (iii) the issuance by the General Partner
of REIT Shares under any stock option or bonus plan, and the General Partner
making a Capital Contribution in an amount equal to the exercise price of the
option exercised by any employee pursuant to such stock option or other bonus
plan.

 

C.           The General Partner shall not issue (i) any additional REIT Shares,
or (ii) any preferred stock or rights, options or warrants containing the right
to subscribe for or purchase REIT Shares or securities convertible or
exchangeable into REIT Shares (collectively, “Additional REIT Securities”),
other than to all holders of REIT Shares, pro rata, unless (x) the Partnership
issues to the General Partner (i) Partnership Interests, or (ii) securities,
rights, options or warrants of the Partnership having designations, preferences
and other rights, including, if applicable, the right to subscribe for or
purchase Partnership Interests or securities convertible or exchangeable into
Partnership Interests, such that the General Partner receives an economic
interest in the Partnership substantially similar to the economic interest in
the General Partner represented by the Additional REIT Securities, and (y)
except with respect to an issuance of REIT Shares pursuant to Section 8.4 or
11.3.C, the General Partner contributes the net proceeds from the issuance of
such additional REIT Shares or Additional REIT Securities, as the case may be,
and from the exercise of any rights contained in any Additional REIT Securities
to the Partnership.

 

- 17 -

 

 

D.           If the General Partner establishes a stock option plan and stock
options granted in connection with such plan are exercised, or if the General
Partner issues Additional REIT Securities and any such Additional REIT
Securities are exercised, converted or exchanged for REIT Shares:

 

(1)the General Partner shall, as soon as practicable after such exercise,
conversion or exchange, contribute to the capital of the Partnership an amount
equal to the price paid to the General Partner by the exercising party; and

 

(2)the General Partner shall, as of the date on which the acquisition of the
REIT Shares is consummated by such exercising party, be deemed to have
contributed to the Partnership an amount equal to the Value (computed as of the
Business Day immediately preceding the date on which such acquisition of REIT
Shares is consummated by such exercising party) of the REIT Shares delivered by
the General Partner to such exercising party.

 

E.           Except as provided in Section 8.6 or 11.3.C., effective upon the
General Partner making, or being deemed to have made, a Capital Contribution to
the Partnership pursuant to clause B, C or D of this Section 4.2 other than with
respect to the issuance by the General Partner of any Additional REIT
Securities, and effective upon the General Partner making, or being deemed to
have made, a Capital Contribution to the Partnership upon the exercise,
conversion or exchange of any Additional REIT Securities, the General Partner
shall receive an additional Partnership Interest such that:

 

(1)the Partnership Interest of each Limited Partner shall be equal to a
fraction, the numerator of which is equal to the Deemed Partnership Interest
Value of such Limited Partner (computed as of the Business Day immediately
preceding the date of such contribution) and the denominator of which is equal
to the sum of (i) the Deemed Value of the Partnership (computed as of the
Business Day immediately preceding the date of such contribution) and (ii) the
amount contributed, or deemed contributed, by the General Partner on such date;
and

 

(2)the Partnership Interest of the General Partner shall be equal to a fraction,
the numerator of which is equal to the sum of (i) the Deemed Partnership
Interest Value of the General Partner (computed as of the Business Day
immediately pre- ceding the date of such contribution) and (ii) the amount
contributed, or deemed contributed, by the General Partner on such date and the
denominator of which is equal to the sum of (x) the Deemed Value of the
Partnership (computed as of the Business Day immediately preceding the date of
such contribution) and (y) the amount contributed, or deemed contributed, by the
General Partner.

 

- 18 -

 

 

The number of Partnership Units owned by the Limited Partners shall not be
decreased in connection with any additional contribution to the Partnership by
the General Partner pursuant to this Section 4.2.

 

Section 4.3.          No Preemptive Rights

 

No Person shall have any preemptive, preferential or other similar right with
respect to the making of additional Capital Contributions or loans to the
Partnership.

 

Section 4.4.          Capital Accounts

 

A.           The Partnership shall maintain for each Partner a separate Capital
Account in accordance with the rules of Regulations Section 1.704-1(b)(2)(iv).
Such Capital Account shall be increased by (i) the amount of all Capital
Contributions made, or deemed to have been made, by such Partner to the
Partnership pursuant to this Agreement and (ii) all items of Partnership income
and gain (including income and gain exempt from tax) computed in accordance with
clause B hereof and allocated to such Partner pursuant to Sections 6.1.A and 6.4
of this Agreement, and decreased by (x) the amount of cash and the Net Asset
Value of other property distributed to such Partner pursuant to this Agreement
(including, in the case of the General Partner, payments of REIT Expenses by the
Partnership) and (y) all items of Partnership deduction and loss computed in
accordance with clause B hereof and allocated to such Partner pursuant to
Sections 6.1.B and 6.4 of this Agreement.

 

B.           For purposes of computing the amount of any item of income, gain,
deduction or loss to be reflected in the Partners’ Capital Accounts, unless
otherwise specified in this Agreement, the determination, recognition and
classification of any such item shall be the same as its determination,
recognition and classification for federal income tax purposes determined in
accordance with Section 703(a) of the Code (for this purpose all items of
income, gain, loss or deduction required to be stated separately pursuant to
Section 703(a)(1) of the Code shall be included in taxable income or loss), with
the following adjustments:

 

(1)Except as otherwise provided in Regulations Section 1.704-1(b)(2)(iv)(m), the
computation of all items of income, gain, loss and deduction shall be made
without regard to any election under Section 754 of the Code which may be made
by the Partnership.

 

(2)The computation of all items of income, gain, loss and deduction shall be
made without regard to the fact that items described in Sections 705(a)(1)(B) or
705(a)(2)(B) of the Code are not includable in gross income or are neither
currently deductible nor capitalized for federal income tax purposes.

 

(3)Any income, gain or loss attributable to the taxable disposition of any
Partnership property shall be determined as if the adjusted basis of such
property as of such date of disposition were equal in amount to the
Partnership’s Carrying Value with respect to such property as of such date.

 

- 19 -

 

 

(4)In lieu of the depreciation, amortization, and other cost recovery deductions
taken into account in computing such taxable income or loss, there shall be
taken into account Depreciation for such fiscal year.

 

(5)In the event the Carrying Value of any Partnership Assets are adjusted
pursuant to clause D hereof, Capital Accounts shall be adjusted to reflect the
aggregate net adjustments as if the Partnership sold all of its properties for
their fair market values and recognized gain or loss for Federal income tax
purposes equal to the amounts of such aggregate net adjustment.

 

(6)Any items specially allocated under Section 6.5 hereof shall not be taken
into account.

 

C.           Generally, a transferee of a Partnership Interest shall succeed to
a pro rata portion of the Capital Account of the transferor; provided, however,
that, if the transfer causes a termination of the Partnership under Section
708(b)(1)(B) of the Code, the Partnership’s properties shall be deemed to have
been distributed in liquidation of the Partnership to the Partners (including
the transferee of a Partnership Interest) and recontributed by such Partners in
reconstitution of the Partnership. In such event, the Carrying Values of the
Partnership properties shall be adjusted immediately prior to such deemed
distribution pursuant to clause D(2) hereof. The Capital Accounts of such
reconstituted Partnership shall be maintained in accordance with the principles
of this Section 4.4.

 

D.           (1) Consistent with the provisions of Regulations Section
1.704-(b)(2)(iv)(f), and as provided in clause D(2), the Carrying Values of all
Partner- ship assets shall be adjusted upward or downward to reflect any
Unrealized Gain or Unrealized Loss attributable to such Partnership property, as
of the times of the adjustments provided in clause D(2) hereof, as if such
Unrealized Gain or Unrealized Loss had been recognized on an actual sale of each
such property and allocated pursuant to Section 6.1 of this Agreement.

 

(2)Such adjustments shall be made as of the following times: (a) immediately
prior to the acquisition of an additional interest in the Partnership by any new
or existing Partner in exchange for more than a de minimis Capital Contribution;
(b) immediately prior to the distribution by the Partnership to a Partner of
more than a de minimis amount of property as consideration for an interest in
the Partnership; and (c) immediately prior to the liquidation of the Partnership
within the meaning of Regulations Section 1.704-1(b)(2)(ii)(g).

 

(3)In accordance with Regulations Section 1.704-1(b)(2)(iv)(e) the Carrying
Value of Partnership assets distributed in kind shall be adjusted up- ward and
downward to reflect any Unrealized Gain or Unrealized Loss attributable to such
Partner- ship property, as of the time any such asset is distributed.

 

- 20 -

 

 

(4)In determining such Unrealized Gain or Unrealized Loss the aggregate cash
amount and fair market value of all Partnership assets (including cash or cash
equivalents) shall be determined by the General Partner using such reasonable
method of valuation as it may adopt, or in the case of a liquidating
distribution pursuant to Article XIII of this Agreement, be determined and
allocated by the Liquidator using such reasonable methods of valuation as it may
adopt. The General Partner, or the Liquidator, as the case may be, shall
allocate such aggregate value among the assets of the Partnership (in such
manner as it determines in its sole and absolute discretion to arrive at a fair
market value for individual properties).

 

E.           The provisions of this Agreement relating to the maintenance of
Capital Accounts are intended to comply with Regulations Section 1.704-1(b) and
shall be interpreted and applied in a manner consistent with such Regulations.
In the event the General Partner shall determine that it is prudent to modify
the manner in which the Capital Accounts, or any debits or credits thereto
(including, without limitation, debits or credits relating to liabilities which
are assumed by the Partnership, the General Partner, or the Limited Partners)
are computed in order to comply with such Regulations, the General Partner may
make such modification, provided that it is not likely to have a material effect
on the amounts distributable to any Person pursuant to Article XIII of this
Agreement upon the dissolution of the Partnership. The General Partner also
shall (i) make any adjustments that are necessary or appropriate to maintain
equality between the Capital Accounts of the Partners and the amount of
Partnership Capital reflected on the Partnership’s balance sheet, as computed
for book purposes, in accordance with Regulations Section 1.704-1(b)(iv)(q), and
(ii) make any appropriate modifications in the event unanticipated events might
otherwise cause this Agreement not to comply with Regulations Section
1.704-1(b).

 

Section 4.5.          Return of Capital Account; Interest

 

Except as otherwise specifically provided in this Agreement, (i) no Partner
shall have any right to withdraw or reduce its Capital Contributions or Capital
Account or to demand and receive property other than cash from the Partnership
in return for its Capital Contributions or Capital Account; (ii) no Partner
shall have any priority over any other Partner as to the return of its Capital
Contributions or Capital Account; (iii) any return of Capital Contributions or
Capital Accounts to the Partners shall be solely from the assets of the
Partnership, and no Partner shall be personally liable for any such return; and
(iv) no interest shall be paid by the Partnership on Capital Contributions or on
balances in Partners’ Capital Accounts.

 

ARTICLE V - DISTRIBUTIONS

 

Section 5.1.          Initial Partnership Distributions

 

As soon as practicable after the execution of this Agreement, the Partnership
shall return to the General Partner and Richard Agree the initial capital
contributions of Ten Dollars ($10) and Nine Hundred Ninety Dollars ($990),
respectively, previously made by such Partners to the Partnership.

 

- 21 -

 

 

Section 5.2.          Requirement and Characterization of Distributions

 

The General Partner shall cause the Partnership to distribute quarterly all, or
such portion deemed appropriate by the General Partner, of Available Cash
generated by the Partnership during such quarter to the Partners who are
Partners on the Partnership Record Date with respect to such quarter in
accordance with their respective Partnership Interests on such Partnership
Record Date. The General Partner shall take such reasonable efforts, as
determined by it in its sole and absolute discretion and consistent with its
qualification as a REIT, to distribute Available Cash to the Limited Partners so
as to preclude any such distribution or portion thereof from being treated as
part of a sale of property to the Partnership by a Limited Partner under Section
707 of the Code or the Regulations thereunder. Notwithstanding the foregoing,
the General Partner shall use its best efforts to cause the Partnership to
distribute sufficient amounts to enable the General Partner to pay shareholder
dividends that will (i) allow the General Partner to achieve and maintain
qualification as a REIT, and (ii) avoid the imposition of any additional taxes
under Section 857 or Section 4981 of the Code.

 

Section 5.3.          Amounts Withheld

 

All amounts withheld pursuant to the Code or any provisions of any state or
local tax law and Section 10.5 hereof with respect to any allocation, payment or
distribution to a Partner shall be treated as amounts distributed to such
Partner pursuant to Section 5.2 for all purposes of this Agreement.

 

Section 5.4.          Distributions Upon Liquidation

 

Proceeds from a Terminating Capital Transaction shall be distributed to the
Partners in accordance with Section 12.2.

 

ARTICLE VI - ALLOCATIONS

 

Section 6.1.          Allocations For Capital Account Purposes

 

For purposes of maintaining the Capital Accounts and in determining the rights
of the Partners among themselves, the Partnership’s items of income, gain, loss
and deduction (computed in accordance with Section 4.4 hereof) shall be
allocated among the Partners in each taxable year (or portion thereof) as
provided herein below.

 

A.           Net Income. After giving effect to the special allocations set
forth in Section 6.4 hereof, Net Income shall be allocated (i) first, to the
General Partner to the extent that Net Losses previously allocated to the
General Partner pursuant to the last sentence of Section 6.1.B exceed Net Income
previously allocated to the General Partner pursuant to this clause (i) of
Section 6.1.A, and (ii) thereafter, Net Income shall be allocated to the
Partners in accordance with their respective Partnership Interests.

 

B.           Net Losses. After giving effect to the special allocations set
forth in Section 6.4 hereof, Net Losses shall be allocated to the Partners in
accordance with their respective Partnership Interests, provided that Net Losses
shall not be allocated to any Limited Partner pursuant to this Section 6.1.B to
the extent that such allocation would cause such Limited Partner to have an
Adjusted Capital Account Deficit at the end of such taxable year (or increase
any existing Adjusted Capital Account Deficit). All Net Losses in excess of the
limitations set forth in this Section 6.1.B shall be allocated to the General
Partner.

 

- 22 -

 

 

Section 6.2.          Allocation of Nonrecourse Debt

 

For purposes of Regulations Section 1.752-3(a), the Partners agree that
Nonrecourse Liabilities of the Partnership in excess of the sum of (i) the
amount of Partnership Minimum Gain and (ii) the total amount of Nonrecourse
Built-in Gain shall be allocated among the Partners in accordance with their
respective Partnership Interests.

 

Section 6.3.          Reserved

 

Section 6.4.          Special Allocation Rules

 

Notwithstanding any other provision of this Agreement, the following special
allocations shall be made:

 

A.           Minimum Gain Chargeback. Notwithstanding any other provision of
this Agreement (including Section 6.1 above), if there is a net decrease in
Partnership Minimum Gain during any fiscal year (except to the extent
attributable to certain conversions and refinancings of Partnership
indebtedness, certain capital contributions or certain revaluations of the
Partnership property as further described in Regulations Sections 1.704-2(d)(4),
1.704-2(f)(2) or 1.704-2(f)(3)), each Partner shall be specifically allocated
items of Partnership income and gain for such year (and, if necessary,
subsequent years) in an amount equal to such Partner’s share of the net decrease
in Partnership Minimum Gain, as determined under Regulations Section 1.704-2(g).
Allocations pursuant to the previous sentence shall be made in proportion to the
respective amounts required to be allocated to each Partner pursuant thereto.
The items to be so allocated shall be determined in accordance with Regulations
Section 1.704-2(f)(6) and 1.704-2(j)(2). This Section 6.4.A is intended to
comply with the minimum gain chargeback requirements in Regulations Section
1.704-2(f).

 

B.           Partner Minimum Gain Chargeback. Notwithstanding any other
provision of this Agreement (including Section 6.1 above but excluding Section
6.4.A, which shall be applied before this Section 6.4.B), if there is a net
decrease in Partner Minimum Gain attributable to a Partner Nonrecourse Debt
during any fiscal year (except to the extent attributable to certain conversions
and refinancings of Partnership indebtedness, certain capital contributions or
certain revaluations of the Partnership property as further described in
Regulations Sections 1.704-2(i)(3) and 1.704-2(i)(4)), each Partner who has a
share of the Partner Minimum Gain attributable to such Partner Nonrecourse Debt,
determined in accordance with Regulations Section 1.704-2(i)(5), shall be
specifically allocated items of Partnership income and gain for such year (and,
if necessary, subsequent years) in an amount equal to such Partner’s share of
the net decrease in Partner Minimum Gain attributable to such Partner
Nonrecourse Debt, determined in accordance with Regulations Section
1.704-2(i)(5). Allocations pursuant to the previous sentence shall be made in
proportion to the respective amounts required to be allocated to each Partner
pursuant thereto. The items to be so allocated shall be determined in accordance
with Regulations Sections 1.704-2(i)(4) and 1.704-2(j)(2). This Section 6.4.B is
intended to comply with the minimum gain chargeback requirement in such Section
of the Regulations and shall be interpreted consistently therewith.

 

- 23 -

 

 

C.           Qualified Income Offset. In the event any Partner unexpectedly
receives any adjustments, allocations or distributions described in Regulations
Sections 1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5), or
1.704-1(b)(2)(ii)(d)(6), and after giving effect to the allocations required
under Sections 6.4.A and 6.4.B hereof, such Partner has an Adjusted Capital
Account Deficit, items of Partnership income and gain shall be specifically
allocated to such Partner in an amount and manner sufficient to eliminate, to
the extent required by the Regulations, its Adjusted Capital Account Deficit
created by such adjustments, allocations or distributions as quickly as
possible. This Section 6.4.C is intended to constitute a “qualified income
offset” under Regulation Section 1.704-1(b)(2)(ii)(d) and shall be interpreted
consistently therewith.

 

D.           Nonrecourse Deductions. Nonrecourse Deductions for any taxable
period shall be allocated to the Partners in accordance with their respective
Partnership Interests. If the General Partner determines, in its good faith
discretion, that the Partnership’s Nonrecourse Deductions must be allocated in a
different ratio to satisfy the safe harbor requirements of the Regulations
promulgated under Section 704(b) of the Code, the General Partner is authorized,
upon notice to the Limited Partners, to revise the prescribed ratio to the
numerically closest ratio which does satisfy such requirements.

 

E.           Partner Nonrecourse Deductions. Any Partner Nonrecourse Deductions
for any fiscal year shall be specifically allocated to the Partner(s) who
bear(s) the economic risk of loss with respect to the Partner Nonrecourse Debt
to which such Partner Nonrecourse Deductions are attributable in accordance with
Regulations Section 1.704-2(b)(4) and 1.704-2(i).

 

F.           Code Section 754 Adjustments. To the extent an adjustment to the
adjusted tax basis of any Partnership asset pursuant to Section 734(b) or 743(b)
of the Code is required, pursuant to Regulations Section 1.704-1(b)(2)(iv)(m),
to be taken into account in determining Capital Accounts, the amount of such
adjustment to the Capital Accounts shall be treated as an item of gain (if the
adjustment increases the basis of asset) or loss (if the adjustment decreases
such basis), and such item of gain or loss shall be specially allocated to the
Partners in a manner consistent with the manner in which their Capital Accounts
are required to be adjusted pursuant to such Section of the Regulations.

 

G.           Sections 1245/1250 Recapture. If any portion of gain from the sale
of property is treated as Recapture Income, then (A) such Recapture Income shall
be allocated among the Partners in the same proportion that the depreciation and
amortization deductions giving rise to the Recapture Income were allocated, and
(B) other tax items of gain of the same character that would have been
recognized, but for the application of Code Sections 1245 and/or 1250, shall be
allocated away from those Partners who are allocated Recapture Income pursuant
to clause (A) so that, to the extent possible, the other Partners are allocated
the same amount, and type, of gain that would have been allocated to them had
Code Sections 1245 and/or 1250 not applied. For purposes hereof, in order to
determine the proportionate allocations of depreciation and amortization
deductions for each fiscal year or other applicable period, such deductions
shall be deemed allocated on the same basis as Net Income and Net Loss for such
respective period.

 

- 24 -

 

 

H.           Distributions of Proceeds of Nonrecourse Liabilities. To the extent
permitted by Regulations Sections 1.704-2(h)(3) and 1.704-2(i)(6), the General
Partner shall treat a distribution made from the proceeds of a nonrecourse
liability as not allocable to an increase in Partnership (or Partner) Minimum
Gain to the extent the distribution does not cause or increase a deficit balance
in any Partner’s Capital Account that exceeds the amount such Partner is
obligated to restore (within the meaning of Regulations Section
1.704-1(b)(2)(ii)(c)) as of the end of the Partnership’s taxable year in which
the distribution occurs.

 

I.            REIT Expenses. The General Partner shall be allocated an amount of
gross income equal to the REIT Expenses.

 

Section 6.5.          Allocations for Tax Purposes

 

A.           Except as otherwise provided in this Section 6.5, for federal
income tax purposes, each item of income, gain, loss and deduction shall be
allocated among the Partners in the same manner as its correlative item of
“book” income, gain, loss or deduction is allocated pursuant to Sections 6.1 and
6.4 of this Agreement.

 

B.           Notwithstanding any other provision in this Agreement, items of
income, gain, loss, and deduction attributable to a Contributed Property or an
Adjusted Property, shall, in accordance with Sections 704(b) and 704(c), be
allocated solely for federal income tax purposes (and not for “book” purposes)
among the Partners as follows:

 

(1)In the case of a Contributed Property, such items attributable thereto shall
be allocated among the Partners in a manner prescribed by Section 704(c) of the
Code and the Regulations thereunder so as to take into account the variation
between the Gross Asset Value of such property and its adjusted basis at the
time of contribution;

 

(2)In the case of an Adjusted Property, such items shall be allocated among the
Partners in a manner prescribed by Sections 704(b) and 704(c) of the Code and
the Regulations thereunder so as to take into account any variation between the
adjusted basis of such asset for federal income tax purposes and the Carrying
Value of such asset as of the time of the last adjustment under Section
4.4.B.(5) hereof;

 

(3)In furtherance of the foregoing, the Partnership shall employ the method
prescribed in Regulation Section 1.704-3(b) (the “traditional method”) or the
equivalent successor provision(s) of proposed, temporary or final Regulations;
and

 

(4)Any deductions attributable to prepayment penal- ties or other fees and
expenses taken into account in determining the Net Asset Value of any
Contributed Property shall be allocated to the Partners who (directly or
indirectly) contributed the Contributed Property in accordance with the manner
in which they bear the economic cost of the amounts giving rise to such
deductions.

 

- 25 -

 

 

C.           Except as provided in Regulations Section 1.704-1(b)(2)(iv)(m), the
adjustment to the adjusted tax basis of any Partnership asset pursuant to
Section 734(b) or 743(b) of the Code shall affect the amount of income, gain,
deduction or loss of the Partnership only for federal (and, if applicable, state
or local) income tax purposes, and, with respect to an adjustment under section
743(b), shall be allocated entirely to the transferee of the Partnership units
so transferred.

 

D.           If any Partner sells or otherwise disposes of any property,
directly or indirectly, to the Partnership, and, as a result thereof, gain on a
subsequent disposition of such property by the Partnership is reduced pursuant
to Section 267(d) of the Code, then, to the extent permitted by applicable law,
gain for federal income tax purposes attributable to such subsequent disposition
shall first be allocated among the Partners other than the original selling
Partner in an amount equal to such Partner’s allocations of “book” gain on the
property pursuant to Sections 6.1 and 6.4 hereof and only the remaining gain, if
any, for federal income tax purposes shall be allocated to the selling Partner.

 

ARTICLE VII - MANAGEMENT AND OPERATIONS OF BUSINESS

 

Section 7.1.          Management

 

A.           Except as otherwise expressly provided in this Agreement, all
management powers over the business and affairs of the Partnership are
exclusively vested in the General Partner, and no Limited Partner shall have any
right to participate in or exercise control or management power over the
business and affairs of the Partnership. The General Partner may not be removed
by the Limited Partners with or without cause. In addition to the powers now or
hereafter granted a general partner of a limited partnership under applicable
law or which are granted to the General Partner under any other provision of
this Agreement, the General Partner, subject to Section 7.3 hereof, shall have
full power and authority to do all things and perform all acts specified in this
Agreement or otherwise deemed necessary or desirable by it to conduct the
business of the Partnership, to exercise all Partnership powers set forth in
Section 3.2 hereof and to effectuate the Partnership purposes set forth in
Section 3.1 hereof.

 

B.           No Limited Partner (other than any officer, director, employee,
partner, agent or trustee of the General Partner, the Partnership or any of
their Affiliates, in his, her or its capacity as such) shall take part in the
operation, management or control (within the meaning of the Act) of the
Partnership’s business, transact any business in the Partnership’s name or have
the power to sign documents for or otherwise bind the Partnership. The
transaction of any such business by the General Partner, any of its Affiliates
or any officer, director, employee, partner, agent or trustee of the General
Partner, the Partnership or any of their Affiliates, in their capacity as such,
shall not affect, impair or eliminate the limitations on the liability of the
Limited Partners under this Agreement.

 

C.           The Limited Partners acknowledge that the taking of certain actions
hereunder by the General Partner will require the approval of a majority of the
Independent Directors of the General Partner.

 

- 26 -

 

 

Section 7.2.          Certificate of Limited Partnership

 

To the extent that such action is determined by the General Partner to be
necessary or appropriate, the General Partner shall file amendments to and
restatements of the Certificate and do all things necessary or appropriate to
maintain the Partnership as a limited partnership under the laws of the State of
Delaware and each other jurisdiction in which the Partnership may elect to do
business or own property. Subject to the terms of Section 8.3.A(3) hereof, the
General Partner shall not be required, before or after filing, to deliver or
mail a copy of the Certificate or any amendment thereto to any Limited Partner.
The General Partner shall use all reasonable efforts to cause to be filed such
other certificates or documents as may be reasonable and necessary or
appropriate for the continuation, qualification and operation of a limited
partnership in the State of Delaware and any other jurisdiction in which the
Partnership may elect to do business or own property.

 

Section 7.3.          Restrictions on General Partner’s Authority

 

A.           The General Partner may not, without the written Consent of the
Limited Partners, take any of the following actions:

 

(1)amend, modify or terminate this Agreement other than in accordance with
Article 4, 12, 13 or 14 hereof;

 

(2)admit a Person as a Partner, except as otherwise provided in this Agreement;

 

(3)make a general assignment for the benefit of creditors or appoint or
acquiesce in the appointment of a custodian, receiver or trustee for all or any
part of the assets of the Partnership;

 

(4)institute any proceeding for Bankruptcy on behalf of the Partnership;

 

(5)sell, exchange, transfer or otherwise dispose of all or substantially all of
the Partnership’s assets in a single transaction or a series of related
transactions (including by way of merger, consolidation or other combination
with any other Person); or

 

(6)dissolve the Partnership.

 

Notwithstanding the foregoing, the Consent of the Limited Partners shall not be
required for any action listed above in this Section 7.3.A if, at the time that
the General Partner desires to take such action, the Limited Partners own, in
the aggregate, less than a ten percent (10%) Partnership Interest.

 

B.           The General Partner shall not have the authority to:

 

(1)take any action in contravention of this Agreement or which would make it
impossible to carry on the ordinary business of the Partnership;

 

(2)possess Partnership property, or assign any rights in specific Partnership
property, for other than a Partnership purpose;

 

(3)do any act in contravention of applicable law; or

 

- 27 -

 

 

(4)perform any act that would subject a Limited Partner to liability as a
general partner in any jurisdiction or any other liability except as provided
herein or under the Act.

 

Section 7.4.          Reimbursement of the General Partner

 

A.           Except as provided in this Section 7.4 and elsewhere in this
Agreement (including the provisions of Articles V and VI regarding
distributions, payments and allocations to which it may be entitled), the
General Partner shall not be compensated for its services as general partner of
the Partnership.

 

B.           The General Partner shall be reimbursed for all of the General
Partner’s operating expenses, including, without limitation, costs and expenses
relating to the formation and continuity of existence of the Partnership and the
General Partner, the Offering and the issuance of any additional Partnership
Interests or REIT Shares, costs and expenses associated with compliance with the
periodic reporting requirements and all other rules and regulations of the SEC
or any other federal, state or local regulatory body, salaries payable to
officers and employees of the General Partner, fees and expenses payable to
directors of the General Partner, and all other operating or administrative
costs of the General Partner. To the extent any reimbursements to the General
Partner do not constitute payment of expenses of the Partnership, such amounts
shall constitute “REIT Expenses”.

 

Section 7.5.          Outside Activities of the General Partner

 

A.           The General Partner shall not directly or indirectly own any assets
or enter into or conduct any business, other than in connection with the
ownership, acquisition and disposition of Partnership Interests as a General
Partner and the management of the business of the Partnership, and such
activities as are incidental thereto; provided, however, that the General
Partner may own such bank accounts or similar instruments as it deems necessary
to carry out its responsibilities contemplated under this Agreement and its
responsibilities to the holders of REIT Shares.

 

B.           In the event the General Partner purchases or otherwise acquires
REIT Shares, then the General Partner shall cause the Partnership to purchase
from it a portion of its Partnership Interest on the same terms that the General
Partner purchased or acquired such REIT Shares.

 

Section 7.6.          Transactions with Affiliates

 

A.           The Partnership may contribute assets and loan funds to joint
ventures, other partnerships, corporations or other business entities in which
it is or thereby becomes a participant upon such terms and subject to such
conditions as the General Partner, in its sole and absolute discretion, believes
are desirable, consistent with this Agreement and applicable law.

 

- 28 -

 

 

B.           After the Offering is completed, except as expressly permitted by
this Agreement, no Partner or Affiliate of a Partner shall sell, transfer or
convey any property to, purchase any property from, lend funds to or borrow
funds from, provide services to, or enter into any other transaction with, the
Partnership, directly or indirectly, except pursuant to transactions that are on
terms that are no less favorable to the Partnership than could be obtained from
an unaffiliated third party. Any such transaction with an Original Limited
Partner or with an Affiliate of any such Original Limited Partner is subject to
review and approval by a majority of the Independent Directors of the General
Partner.

 

Section 7.7.          Indemnification

 

A.           The Partnership shall indemnify each Indemnitee who is made a party
to, or otherwise is involved or is threatened to be involved in, a proceeding
that relates to the operations of the Partnership pursuant to the terms of this
Agreement or to the operations of a Property Partnership prior to the
consummation of the transactions contemplated by the Contribution Agreements,
and shall hold each such Indemnitee harmless against all judgments, penalties,
fines, settlements and expenses (including, without limitation, attorneys’ fees,
ERISA excise taxes or penalties) reasonably incurred by such Indemnitee in
connection therewith, to the fullest extent permitted under the Act, unless it
is established that (i) the act or omission of the Indemnitee was material to
the matter giving rise to the proceeding and either was committed (or omitted)
in bad faith or was the result of active or deliberate dishonesty; (ii) the
Indemnitee actually received an improper personal benefit in money, property or
services; or (iii) in the case of any criminal proceeding, the Indemnitee had
reasonable cause to believe that the act or omission was unlawful. The
termination of any proceeding by judgment, order or settlement does not create a
presumption that the Indemnitee did not meet the requisite standard of conduct
for indemnification set forth in this Section 7.7.A. The termination of any
proceeding by conviction or upon a plea of nolo contendere or its equivalent, or
the entry of an order of probation prior to judgment, creates a rebuttable
presumption that the Indemnitee failed to meet the standard of conduct for
indemnification set forth in this Section 7.7.A.

 

B.           The right to indemnification conferred in this Section 7.7 shall be
a contract right and shall include the right of each Indemnitee to be paid by
the Partnership the expenses incurred in defending any such proceeding in
advance of its final disposition; provided, however, that the payment of such
expenses in advance of the final disposition of a proceeding shall be made only
upon delivery to the Partnership of (i) a written affirmation of the Indemnitee
of his or her good faith belief that the standard of conduct necessary for
indemnification by the Partnership pursuant to this Section 7.7 has been met,
and (ii) a written undertaking by the Indemnitee to repay all amounts so
advanced if it shall ultimately be determined that the standard of conduct has
not been met.

 

C.           The indemnification provided pursuant to this Section 7.7 shall
continue as to a Person who has ceased to have the status of an Indemnitee
pursuant to clause (i) or clause (iii) of the definition of “Indemnitee” set
forth in Article I hereof and shall inure to the benefit of the heirs,
successors, assigns, executors and administrators of any such Person, and to a
Person whose status as an Indemnitee was originally established pursuant to
clause (ii) of such definition and was later terminated for any reason;
provided, however, that except as provided in Section 7.7.D with respect to
proceedings seeking to enforce rights to indemnification, the Partnership shall
indemnify any such Person seeking indemnification in connection with a
proceeding initiated by such Person only if such proceeding was authorized by
the General Partner.

 

- 29 -

 

 

D.           If a claim under Sections 7.7.A, 7.7.B or 7.7.C is not paid in full
by the Partnership within thirty (30) calendar days after a written claim has
been received by the Partnership, the Indemnitee making such claim may at any
time thereafter (but prior to payment of the claim) bring suit against the
Partnership to recover the unpaid amount of the claim and, if successful, in
whole or in part, such Indemnitee shall be entitled to be paid also the expense
of prosecuting such claim.

 

E.           Following any “change in control” of the General Partner of the
type required to be reported under Item 1 of Form 8-K promulgated under the
Exchange Act, any determination as to entitlement to indemnification shall be
made by independent legal counsel selected by the Indemnitee, which independent
legal counsel shall be retained by the General Partner on behalf of the
Partnership and at the expense of the Partnership.

 

F.           The right to indemnification and the payment of expenses incurred
in defending a proceeding in advance of its final disposition conferred in this
Section 7.7 shall not be exclusive of any other right which any Person may have
or hereafter acquire under any statute or agreement, or pursuant to any vote of
the Partners, or otherwise.

 

G.           The Partnership may purchase and maintain insurance, at its
expense, on its own behalf and on behalf of any Indemnitee and of such other
Persons as the General Partner shall determine, against any liability (including
expenses) that may be asserted against and incurred by such Person in connection
with the Partnership’s activities pursuant to this Agreement, whether or not the
Partnership would have the power to indemnify such Person against such liability
under the terms of this Agreement.

 

H.           Any indemnification pursuant to this Section 7.7 shall be made only
out of assets of the Partnership. In no event may an Indemnitee subject any
Limited Partner to personal liability by reason of the indemnification
provisions set forth in this Agreement.

 

I.           The provisions of this Section 7.7 are for the benefit of the
Indemnities, their heirs, successors, assigns, executors and administrators, and
shall not be deemed to create any rights for the benefit of any other Person.

 

Section 7.8.          Liability of the General Partner

 

A.           Notwithstanding anything to the contrary set forth in this
Agreement, the General Partner shall not be liable for monetary damages to the
Partnership or any Partners for losses sustained or liabilities incurred as a
result of errors in judgment or of any act or omission if the General Partner
acted in good faith and in a manner reasonably believed to be (i) within the
scope of the authority granted by this Agreement and (ii) in the best interests
of the Partnership.

 

B.           Subject to its obligations and duties as General Partner set forth
in Section 7.1.A hereof, the General Partner may exercise any of the powers
granted to it by this Agreement and perform any of the duties imposed upon it
hereunder either directly or by or through its agents. The General Partner shall
not be responsible for any misconduct or negligence on the part of any such
agent appointed by it in good faith.

 

- 30 -

 

 

Section 7.9.          Title to Partnership Assets

 

Title to Partnership assets, whether real, personal or mixed and whether
tangible or intangible, shall be deemed to be owned by the Partnership as an
entity, and no Partner, individually or collectively, shall have any ownership
interest in such Partnership assets or any portion thereof. Title to any or all
of the Partnership assets may be held in the name of the Partnership, the
General Partner or one or more nominees, as the General Partner may determine,
including Affiliates of the General Partner.

 

Section 7.10.         Reliance by Third Parties

 

Notwithstanding anything to the contrary in this Agreement, any Person dealing
with the Partnership shall be entitled to assume that the General Partner has
full power and authority to encumber, sell or otherwise use in any manner any
and all assets of the Partnership and to enter into any contracts on behalf of
the Partnership, and such Person shall be entitled to deal with the General
Partner as if it were the Partnership’s sole party in interest, both legally and
beneficially. In no event shall any Person dealing with the General Partner or
its representatives be obligated to ascertain that the terms of this Agreement
have been complied with. Each and every certificate, document or other
instrument executed on behalf of the Partnership by the General Partner or its
representatives shall be conclusive evidence in favor of any and every Person
relying thereon or claiming there- under that (i) at the time of the execution
and delivery of such certificate, document or instrument, this Agreement was in
full force and effect, (ii) the Person executing and delivering such
certificate, document or instrument was duly authorized and empowered to do so
for and on behalf of the Partnership, and (iii) such certificate, document or
instrument was duly executed and delivered in accordance with the terms and
provisions of this Agreement and is binding upon the Partnership.

 

ARTICLE VIII - RIGHTS AND OBLIGATIONS OF LIMITED PARTNERS

 

Section 8.1.          Limitation of Liability

 

The Limited Partners shall have no liability under this Agreement except as
expressly provided in this Agreement, including Section 10.5 hereof, or under
the Act.

 

Section 8.2.          Outside Activities of Limited Partners

 

Subject to any agreements entered into by a Limited Partner or its Affiliates
with the Partnership, any Limited Partner and any officer, director, employee,
agent, trustee, Affiliate or shareholder of any Limited Partner shall be
entitled to and may have business interests and engage in business activities in
addition to those relating to the Partnership, including business interests and
activities in direct competition with the Partnership. Neither the Partnership
nor any of the Partners shall have any rights by virtue of this Agreement or the
Partnership relationship established hereby in any business ventures of any
Limited Partner, and no Limited Partner shall have any obligation pursuant to
this Agreement to offer any interest in any such business ventures to the
Partnership or any other Limited Partner, even if such opportunity is of a
character which, if presented to the Partnership or any other Limited Partner,
could be taken by such Person.

 

- 31 -

 

 

Section 8.3.          Rights of Limited Partners Relating to the Partnership

 

A.           In addition to other rights provided by this Agreement or by the
Act, and except as limited by clause C hereof, each Limited Partner shall have
the right, for a purpose reasonably related to such Limited Partner’s interest
as a limited partner in the Partnership, upon written demand with a statement of
the purpose of such demand and at such Limited Partner’s own expense:

 



(1)to obtain a copy of the Partnership’s federal, state and local income tax
returns for each fiscal year;

 

(2)to obtain a current list of the name and last known business, residence or
mailing address of each Partner; provided, however, that the General Partner may
require, as a condition of providing such list to a Limited Partner, that the
Limited Partner confirm in writing to the General Partner that the names of the
Partners and other information provided by the list will be held in strictest
confidence and no distribution of the list will be made;

 

(3)to obtain a copy of this Agreement and the Certificate, and all amendments to
the Agreement and the Certificate; and

 

(4)to obtain true and full information regarding the amount of cash and a
description and statement of any other property or services contributed by each
Partner and which each Partner has agreed to contribute in the future, and the
date on which each became a Partner.







 

B.           The Partnership shall notify each Limited Partner in writing of any
change made to the Conversion Factor within ten (10) Business Days after the
date such change becomes effective.

 

C.           Notwithstanding any other provision of this Section 8.3, the
General Partner may keep confidential from the Limited Partners, for such period
of time as the General Partner determines in its sole and absolute discretion to
be reasonable, any information that (i) the General Partner believes to be in
the nature of trade secrets or other information the disclosure of which the
General Partner in good faith believes is not in the best interests of the
Partnership, or (ii) the Partnership is required by law or by agreements with
unaffiliated third parties to keep confidential.

 

- 32 -

 

 

Section 8.4.          Conversion Right

 

A.           Subject to the limitations of clause B below, each Limited Partner
who is an Original Limited Partner or an Affiliate of an Original Limited
Partner (other than by virtue of clause (iv) of the definition of Affiliate)
shall have the right (the “Conversion Right”) to require the General Partner to
convert on any Specified Conversion Date all or any portion of the Partnership
Units held by such Limited Partner into REIT Shares or, at the option of the
General Partner, to purchase (or to cause the Partnership to repurchase) all or
any portion of the Partnership Units held by such Limited Partner for cash. The
Conversion Right shall be exercised pursuant to a Notice of Conversion delivered
to the General Partner by the Limited Partner who is exercising the conversion
right (the “Converting Partner”), accompanied by the certificate or certificates
evidencing the Partnership Units to be converted. The General Partner shall
inform the Converting Partner of its election with respect to the manner in
which the exercise of the Conversion Right will be satisfied as provided in
clause C below. The number of REIT Shares to be issued to a Limited Partner upon
exercise of the Conversion Right shall be equal to the REIT Shares Conversion
Amount. The amount of cash to be paid to a Limited Partner, at the option of the
General Partner, upon exercise of the Conversion Right shall be equal to the
Value of the REIT Shares Conversion Amount as of the Business Day on which the
Conversion Right is duly exercised.

 

B.           Notwithstanding anything to the contrary contained in clause A
above, no REIT Shares shall be issued to a Limited Partner pursuant to clause A
above to the extent that the issuance of such REIT Shares would either:

 



(1)cause the aggregate value of the Capital Stock owned by the following Persons
(either as direct owners or Beneficial Owners):

 

(i)the Original Limited Partners and their Affiliates (excluding any Affiliate
who is such by virtue of clause (iv) of the definition of Affiliate), and

 

(ii)any Person who has obtained REIT Shares directly from an Original Limited
Partner or an Affiliate of an Original Limited Partner (excluding any Affiliate
who is such by virtue of clause (iv) of the definition of Affiliate) or pursuant
to Section 11.3.C hereof, or any transferee of such Person (but only to the
extent that the value of the Capital Stock owned by such Person or transferee
(as a direct owner or a Beneficial Owner) exceeds five percent (5%) of the
aggregate value of the total Capital Stock issued and outstanding)

 

to exceed twenty-four and 9/10 percent (24.9%) of the aggregate value of the
total Capital Stock issued and outstanding as of the Specified Conversion Date;
or

 

(2)cause the General Partner to be considered to be closely held within the
meaning of Section 856(a)(6) of the Code as of the Specified Conversion Date.







 

- 33 -

 

 

C.           Within twenty (20) Business Days after the Business Day on which
the Conversion Right is duly exercised, the General Partner shall inform the
Converting Partner, in writing, (i) whether it elects to purchase (or to cause
the Partnership to repurchase) all or any portion of the Partnership Units to
which the Notice of Conversion relates for cash, and (ii) whether the Converting
Partner is not entitled to exercise the Conversion Right with respect to a
specified number of Partnership Units by virtue of clause B above and, if so,
stating either that the General Partner will purchase (or will cause the
Partnership to repurchase) such number of Partnership Units or that the Board of
Directors of the General Partner, acting by a majority of its Independent
Directors, has made the good faith determination that both the General Partner
and the Partnership lack available funds, consistent with Section 5.2 hereof, to
make such purchase/repurchase. The General Partner may elect the option set
forth in the foregoing clause (i) only to the extent it and/or the Partnership
have available funds to make such purchase/repurchase. If the General Partner
informs the Converting Partner pursuant to the foregoing clause (ii) that both
it and the Partnership lack available funds to make such purchase/repurchase in
full, it shall also inform the Converting Partner of the portion, if any, of the
Partnership Units which it and/or the Partnership have available funds to
purchase/repurchase. In the event the General Partner informs a Converting
Partner that such Converting Partner is not entitled to convert any portion of
the Partnership Units held by such Converting Partner into REIT Shares pursuant
to clause B above, and in the further event that the General Partner informs
such Converting Partner that it lacks available funds to purchase (or that the
Partnership lacks available funds to repurchase) any portion of such Partnership
Units which the Converting Partner is not entitled to convert into REIT Shares,
such Converting Partner shall be deemed to have withdrawn his Notice of
Conversion with respect to that portion of his Partnership Units as to which he
is not entitled to exercise the Conversion Right by virtue of clause B above and
which the General Partner and the Partnership lack adequate funds to
purchase/repurchase.

 

Section 8.5.          General Partner Covenants Relating to the Rights

 

A.           The General Partner shall at all times reserve for issuance such
number of REIT Shares as may be necessary to enable the General Partner to issue
such REIT Shares in full payment of the Rights with respect to all Partnership
Units which are from time to time outstanding.

 

B.           As long as the General Partner shall be obligated to file periodic
reports under the Exchange Act, the General Partner shall timely file such
reports in such manner as shall enable any recipient of REIT Shares issued
pursuant to Section 8.4 or 11.3.C in reliance upon an exemption from
registration under the Securities Act to be eligible to utilize Rule 144
promulgated by the SEC pursuant to the Securities Act, or any successor rule or
regulation thereunder, for the resale hereof.

 

Section 8.6.          Other Matters Relating to the Conversion Rights

 

A.           Any Partnership Units transferred to the General Partner or the
Partnership in connection with the exercise of the Conversion Rights shall be
canceled.

 

- 34 -

 

 

B.           Upon any transfer of Partnership Units to the General Partner or
the Partnership by a Limited Partner pursuant to Section 8.4 above, the
Partnership Interest of such Converting Partner shall be decreased, and the
Partnership Interest of the General Partner shall be correspondingly increased,
as provided in this Section 8.6.B. The Partnership Interest of such Converting
Partner subsequent to the conversion event shall be equal to the product of the
following: (i) the Partnership Interest of such Limited Partner immediately
prior to the conversion event, multiplied by (ii) a fraction, the numerator of
which is the total Partnership Units owned by such Limited Partner immediately
after the conversion event, and the denominator of which is the total number of
Partnership Units owned by such Limited Partner immediately prior to the
conversion event. The Partnership Interest of the General Partner subsequent to
the conversion event shall be equal to the sum of the following: (i) the
Partnership Interest of the General Partner immediately prior to the conversion
event, plus (ii) the amount by which the Partnership Interest of the Converting
Partner was decreased pursuant to the immediately preceding sentence.
Notwithstanding the foregoing, if a Limited Partner owns Partnership Units and
also owns Partnership Interests issued pursuant to Section 4.2 above (which
Partnership Interests did not receive any Partnership Units), the portion of the
Partnership Interest of such Limited Partner that represents Partnership
Interests issued pursuant to Section 4.2 shall not be subject to reduction
pursuant to the provisions of this Section 8.6.B. The General Partner shall be
deemed to have contributed to the Partnership an amount equal to the Value
(computed as of the Business Day on which the Notice of Conversion is delivered
to the General Partner) of the REIT Shares delivered, or the cash paid, by the
General Partner to the Converting Partner.

 

C.           The General Partner shall use its best efforts to cause any
delivery of REIT Shares to a Converting Partner pursuant to Section 8.4 to be
made on the twentieth (20th) Business Day after the Business Day on which the
Conversion Right is duly exercised. Any payment of cash to a Converting Partner
pursuant to Section 8.4 shall be made on the twentieth (20th) Business Day after
the Business Day on which the Conversion Right is duly exercised.

 

D.           Any state or local transfer tax that may be payable as the result
of a conversion of Partnership Units pursuant to Section 8.4 shall be payable by
the Converting Partner.

 

ARTICLE IX - BOOKS, RECORDS, ACCOUNTING AND REPORTS

 

Section 9.1.          Records and Accounting

 

The General Partner shall keep or cause to be kept at the principal office of
the Partnership appropriate books and records with respect to the Partnership’s
business. Any records maintained by or on behalf of the Partnership in the
regular course of its business may be kept on, or be in the form of, punch
cards, magnetic tape, photographs, micrographics or any other information
storage device, provided that the records so maintained are convertible into
clearly legible written form within a reasonable period of time. The books of
the Partnership shall be maintained, for financial and tax reporting purposes,
on an accrual basis in accordance with generally accepted accounting principles.

 

Section 9.2.          Fiscal Year

 

The fiscal year of the Partnership shall be the calendar year.

 

- 35 -

 

 

Section 9.3.          Reports

 

As soon as practicable after the close of each fiscal year, the General Partner
shall cause to be mailed to each Limited Partner (i) an annual report containing
financial statements of the Partnership, or of the General Partner if such
statements are prepared solely on a consolidated basis with the General Partner,
for such fiscal year, presented in accordance with generally accepted accounting
principles, and (ii) IRS Form 1065 and Schedule K-1, or similar forms as may be
required by the IRS, with respect to such fiscal year. The statements required
pursuant to clause (i) shall be audited by a nationally recognized firm of
independent public accountants selected by the General Partner.

 

ARTICLE X - TAX MATTERS

 

Section 10.1.          Preparation of Tax Returns

 

The General Partner shall arrange for the preparation and timely filing of all
returns of Partnership income, gains, deductions, losses and other items
required of the Partnership for federal, state and local income tax purposes,
and the delivery to the Limited Partners of all tax information reasonably
required by the Limited Partners for federal, state and local income tax
reporting purposes.

 

Section 10.2.          Tax Elections

 

Except as otherwise provided herein, the General Partner shall, in its sole and
absolute discretion, determine whether to make any available election or choose
any available reporting method pursuant to the Code or state or local tax law;
provided, however, that the General Partner shall make the election under
Section 754 of the Code in accordance with applicable regulations thereunder.
The General Partner shall have the right to seek to revoke any such election
(including, without limitation, the election under Section 754 of the Code) or
change any reporting method upon the General Partner’s determination, in its
sole and absolute discretion, that such revocation is in the best interests of
all of the Partners. Each Partner hereby agrees to provide the Partnership with
all information necessary to evaluate or give effect to such election.

 

Section 10.3.         Tax Matters Partner

 

A.           The General Partner shall be the “tax matters partner” of the
Partnership for federal income tax matters pursuant to Section 6223(c)(3) of the
Code. As such, the General Partner is authorized to represent the Partnership in
connection with all examinations of the affairs of the Partnership by any
federal, state or local tax authorities.

 

B.           The tax matters partner is authorized, but not required:

 



(1)to enter into any settlement with the IRS with respect to any administrative
or judicial proceedings for the adjustment of Partnership items required to be
taken into account by a Partner for income tax purposes (such administrative
proceedings being referred to as a “tax audit” and such judicial proceedings
being referred to as “judicial review”), and in the settlement agreement the tax
matters partner may expressly state that such agreement shall bind all Partners,
except that such settlement agreement shall not bind any Partner (i) who (within
the time prescribed pursuant to the Code and Regulations) files a statement with
the IRS providing that the tax matters partner shall not have the authority to
enter into a settlement agreement on behalf of such Partner or (ii) who is a
“notice partner” (as defined in Section 6231 of the Code) or a member of a
“notice group” (as defined in Section 6223(b)(2) of the Code);







 

- 36 -

 

 



(2)in the event that a notice of a final administrative adjustment at the
Partnership level of any item required to be taken into account by a Partner for
tax purposes ( a “final adjustment”) is mailed to the tax matters partner, to
seek judicial review of such final adjustment, including the filing of a
petition for readjustment with the Tax Court or the United States Claims Court,
or the filing of a complaint for refund with the District Court of the United
States for the district in which the Partnership’s principal place of business
is located;

 

(3)to intervene in any action brought by any other Partner for judicial review
of a final adjustment;

 

(4)to file a request for an administrative adjustment with the IRS at any time
and, if any part of such request is not allowed by the IRS, to file an
appropriate pleading (petition or complaint) for judicial review with respect to
such request;

 

(5)to enter into an agreement with the IRS to extend the period for assessing
any tax which is attributable to any item required to be taken into account by a
Partner for tax purposes, or an item affected by such item; and

 

(6)to take any other action on behalf of the Partners of the Partnership in
connection with any tax audit or judicial review proceeding to the extent
permitted by applicable law or regulations.







 

The taking of any action and the incurring of any expense by the tax matters
partner in connection with any such proceeding, except to the extent required by
law, is a matter in the sole and absolute discretion of the tax matters partner
and the provisions relating to indemnification of the General Partner set forth
in Section 7.7 of this Agreement shall be fully applicable to the tax matters
partner in its capacity as such.

 

C.           The tax matters partner shall receive no compensation for its
services. All third party costs and expenses incurred by the tax matters partner
in performing its duties as such (including legal and accounting fees) shall be
borne by the Partnership. Nothing herein shall be construed to restrict the
Partnership from engaging an accounting firm to assist the tax matters partner
in discharging its duties hereunder.

 

Section 10.4.    Organizational Expenses

 

The Partnership shall elect to deduct expenses, if any, incurred by it in
organizing the Partnership ratably over a sixty (60)-month period as provided in
Section 709 of the Code.

 

- 37 -

 

 

Section 10.5.   Withholding

 

Each Limited Partner hereby authorizes the Partnership to withhold from or pay
on behalf of or with respect to such Limited Partner any amount of federal,
state, local or foreign taxes that the General Partner determines that the
Partnership is required to withhold or pay with respect to any amount
distributable or allocable to such Limited Partner pursuant to this Agreement,
including, without limitation, any taxes required to be withheld or paid by the
Partnership pursuant to Sections 1441, 1442, 1445, or 1446 of the Code. Any
amount paid on behalf of or with respect to a Limited Partner shall constitute a
loan by the Partnership to such Limited Partner, which loan shall be repaid by
such Limited Partner within fifteen (15) days after notice from the General
Partner that such payment must be made unless (i) the Partnership withholds such
payment from a distribution which would otherwise be made to the Limited
Partner, or (ii) the General Partner determines, in its sole and absolute
discretion, that such payment may be satisfied out of the available funds of the
Partnership which would, but for such payment, be distributed to the Limited
Partner. Any amounts withheld pursuant to the foregoing clauses (i) or (ii)
shall be treated as having been distributed to such Limited Partner. Each
Limited Partner hereby unconditionally and irrevocably grants to the Partnership
a security interest in such Limited Partner’s Partnership Interest to secure
such Limited Partner’s obligation to pay to the Partnership any amounts required
to be paid pursuant to this Section 10.5. In the event that a Limited Partner
fails to pay any amounts owed to the Partnership pursuant to this Section 10.5
when due, the General Partner may, in its sole and absolute discretion, elect to
make the payment to the Partnership on behalf of such defaulting Limited
Partner, and in such event shall be deemed to have loaned such amount to such
defaulting Limited Partner and, until repayment of such loan, shall succeed to
all rights and remedies of the Partnership as against such defaulting Limited
Partner (including, without limitation, the right to receive distributions). Any
amounts payable by a Limited Partner hereunder shall bear interest at the base
rate on corporate loans at large United States money center commercial banks, as
published from time to time in the Wall Street Journal, plus two (2) percentage
points (but not higher than the maximum lawful rate) from the date such amount
is due (i.e., fifteen (15) days after demand) until such amount is paid in full.
Each Limited Partner shall take such actions as the Partnership or the General
Partner shall reasonably request in order to perfect or enforce the security
interest created hereunder.

 

ARTICLE XI - TRANSFERS AND WITHDRAWALS

 

Section 11.1.        Transfer

 

A.           The term “transfer,” when used in this Article XI with respect to a
Partnership Interest, shall be deemed to refer to a transaction by which the
General Partner purports to assign its General Partnership Interest to another
Person or by which a Limited Partner purports to assign its Limited Partnership
Interest to another Person, and includes a sale, assignment, gift, pledge,
encumbrance, hypothecation, mortgage, exchange or any other disposition by law
or otherwise. The term “transfer” when used in this Article XI does not include
any conversion of Partnership Units by a Limited Partner pursuant to Section
8.4.

 

- 38 -

 

 

B.           No Partnership Interest shall be transferred, in whole or in part,
except in accordance with the terms and conditions set forth in this Article XI.
Any transfer or purported transfer of a Partnership Interest not made in
accordance with this Article XI shall be null and void.

 

Section 11.2.       Transfer of General Partner’s Partnership Interest

 

A.           The General Partner shall not withdraw from the Partnership or
transfer all or any portion of its interest in the Partnership without the
Consent of the Limited Partners. Upon any transfer of a Partnership Interest in
accordance with the provisions of this Section 11.2.A, the transferee General
Partner shall become a substituted General Partner, effective simultaneously
with such transfer, vested with the powers and rights of the transferor General
Partner, and shall be liable for all obligations and responsible for all duties
of the General Partner, once such transferee has executed such instrument as may
be necessary to effectuate such admission and to confirm the agreement of such
transferee to be bound by all the terms and provisions of this Agreement with
respect to the Partnership Interest so acquired. It is a condition to any
transfer otherwise permitted hereunder that the transferee assumes by operation
of law or express agreement all of the obligations of the transferor General
Partner under this Agreement with respect to such transferred Partnership
Interest and no such transfer (other than pursuant to a statutory merger or
consolidation wherein all obligations and liabilities of the transferor General
Partner are assumed by a successor by operation of law) shall relieve the
transferor General Partner of its obligations under this Agreement without the
Consent of the Limited Partners.

 

B.           The General Partner may transfer General Partner- ship Interests
held by it to the Partnership in accordance with Section 7.5.B hereof.

 

C.           The General Partner shall not engage in any merger, consolidation
or other combination with or into another Person or any sale of all or
substantially all of its assets, or any reclassification, recapitalization or
change of outstanding REIT Shares (other than a reincorporation, a change in par
value or from par value to no par value, or as a result of a subdivision or
combination as described in the definition of “Conversion Factor”)
(“Transaction”), unless either:

 



(1)the Transaction also includes a merger of the Partnership or sale of
substantially all of the assets of the Partnership, as a result of which all
Limited Partners will receive for each Partnership Unit an amount of cash,
securities or other property equal to the product of the Conversion Factor and
the greatest amount of cash, securities or other property paid to a holder of
one REIT Share in consideration of one REIT Share at any time during the period
from and after the date on which the Transaction is consummated, provided that
if, in connection with the Transaction, a purchase, tender or exchange offer
shall have been made to and accepted by the holders of more than fifty (50%)
percent of the outstanding REIT Shares, the holders of Partnership Units shall
receive the greatest amount of cash, securities or other property which a
Limited Partner would have received had it exercised the Conversion Right or the
Exchange Right, as the case may be, and received REIT Shares in exchange for all
of its Partnership Units immediately prior to the expiration of such purchase,
tender or exchange offer; or







 

- 39 -

 

 



(2)the Transaction provides that the Partnership shall continue as a separate
entity and grants to the Limited Partners conversion and exchange rights with
respect to the ownership interests in the new entity that are substantially
equivalent to the Rights provided for in Sections 8.4 and 11.3.C.







 

The Limited Partners shall make the election as to whether option (1) or (2)
above shall apply with respect to a Transaction. Such election shall be made by
Limited Partners owning a majority-in-interest of the total Partnership
Interests owned by the Limited Partners.

 

Section 11.3.       Limited Partners’ Rights to Transfer

 

A.           No Limited Partner shall transfer all or any portion of its
Partnership Interest without the consent of the General Partner, which consent
may be withheld in its sole and absolute discretion; provided, however, that,
notwithstanding the foregoing, each Limited Partner which is an Original Limited
Partner or an Affiliate of an Original Limited Partner (excluding any Affiliate
who is such by virtue of clause (iv) of the definition of Affiliate) may,
subject to the provisions of this Section 11.3, at any time, without the consent
of the General Partner, (i) exercise its Conversion Rights, if any, in
accordance with the terms of Section 8.4; (ii) transfer all or a portion of its
Partnership Interest to an Original Limited Partner or an Affiliate of an
Original Limited Partner (excluding any Affiliate who is such by virtue of
clause (iv) of the definition of Affiliate); or (iii) pledge or otherwise
encumber all or any portion of its Partnership Interest to any Person in a bona
fide transaction and grant the secured party the right to acquire such
Partnership Interest upon default. In addition, notwithstanding the foregoing,
any Person who is not an Original Limited Partner or an Affiliate of an Original
Limited Partner (excluding any Affiliate who is such by virtue of clause (iv) of
the definition of Affiliate) and acquires a Limited Partnership Interest
pursuant to clause (iii) of the preceding sentence may, without the consent of
the General Partner, (x) exercise its Exchange Rights in accordance with the
terms of Section 11.3.C, and (y) subject to the provisions of Section 11.3.C
hereof, transfer all or a portion of such Limited Partnership Interest to an
Original Limited Partner or an Affiliate of an Original Limited Partner
(excluding any Affiliate who is such by virtue of clause (iv) of the definition
of Affiliate). Subject to the provisions of Section 11.3.C hereof, upon any
transfer of a Limited Partnership Interest in accordance with the provisions of
this Section 11.3.A, the transferee shall be admitted as a Substituted Limited
Partner as provided in Section 11.4 hereof.

 

B.           If a Person who is an Original Limited Partner or an Affiliate of
an Original Limited Partner (excluding any Affiliate who is such by virtue of
clause (iv) of the definition of Affiliate) becomes the owner of a Limited
Partnership Interest in accordance with the provisions of clause (ii) or (iii)
of the first sentence of Section 11.3.A or clause (y) of the second sentence of
Section 11.3.A, such Person shall also become the owner of the Partnership Units
allocable to such Partnership Interest and shall be entitled to exercise the
Conversion Rights with respect to such Partnership Units in accordance with the
terms and conditions set forth in Section 8.4 above.

 

- 40 -

 

 

C.           If a Person who is not an Original Limited Partner or an Affiliate
of an Original Limited Partner (excluding any Affiliate who is such by virtue of
clause (iv) of the definition of Affiliate) becomes the owner of a Limited
Partnership Interest in accordance with the provisions of clause (iii) of the
first sentence of Section 11.3.A hereof, such Person shall also become the owner
of the Partnership Units allocable to such Partnership Interest; provided,
however, that, in lieu of Conversion Rights, such Partnership Units shall have
the following rights and shall be subject to the following restrictions:

 



(1)For a period of one (1) year after the date on which such Person acquires the
Partnership Units, such Person shall have the right (the “Optional Exchange
Right”) to require the General Partner to exchange for REIT Shares on any
Specified Exchange Date all or any portion of the Partnership Units held by such
Limited Partner or, at the option of the General Partner, to purchase (or to
cause the Partnership to repurchase) for cash on any Specified Exchange Date all
or any portion of the Partnership Units held by such Limited Partner. The
Optional Exchange Right shall be exercised pursuant to a Notice of Exchange
delivered to the General Partner by the Limited Partner who is exercising the
exchange right, accompanied by the certificate or certificates evidencing the
Partnership Units to be exchanged. The General Partner shall notify such Limited
Partner of its election with respect to the manner in which the exercise of the
Exchange Right will be satisfied with- in twenty (20) Business Days after the
Business Day on which the Exchange Right is duly exercised. The number of REIT
Shares to be issued to the Limited Partner upon exercise of the Optional
Exchange Right shall be equal to the REIT Shares Exchange Amount. The amount of
cash to be paid to a Limited Partner, at the option of the General Partner, upon
exercise of the Optional Exchange Right shall be equal to the Value of the REIT
Shares Exchange Amount as of the Business Day on which the Optional Exchange
Right is duly exercised.

 

(2)Any of the Partnership Units so acquired by such Person that have not been
exchanged for REIT Shares or cash pursuant to the provisions of Section
11.3.C(1) above on or prior to the date which is one (1) year after the date of
such acquisition (the “Required Exchange Date”) shall be exchanged (the
“Required Exchange Right”) for a number of REIT Shares equal to the REIT Shares
Exchange Amount as of the Required Exchange Date or, at the option of the
General Partner, an amount of cash equal to the Value of the REIT Shares
Exchange Amount as of the Required Exchange Date.

 

(3)Any state or local transfer tax that may be payable as the result of an
exchange of Partnership Units pursuant to this Section 11.3.C shall be payable
by the exchanging Limited Partner.







 

- 41 -

 

 



(4)Upon any transfer of Partnership Units to the General Partner or the
Partnership by a Limited Partner pursuant to this Section 11.3.C, the
Partnership Interest of such Limited Partner shall be decreased, and the
Partnership Interest of the General Partner shall be correspondingly increased,
as provided in this Section 11.3.C(4). The Partnership Interest of such Limited
Partner subsequent to the exchange event shall be equal to the product of the
following: (i) the Partnership Interest of such Limited Partner immediately
prior to the exchange event, multiplied by (ii) a fraction, the numerator of
which is the total Partnership Units owned by such Limited Partner immediately
after the exchange event, and the denominator of which is the total number of
Partnership Units owned by such Limited Partner immediately prior to the
exchange event. The Partnership Interest of the General Partner subsequent to
the exchange event shall be equal to the sum of the following: (i) the
Partnership Interest of the General Partner immediately prior to the exchange
event, plus (ii) the amount by which the Partner- ship Interest of the
exchanging Limited Partner was decreased pursuant to the immediately preceding
sentence. Notwithstanding the foregoing, if a Limited Partner owns Partnership
Units and also owns Partnership Interests issued pursuant to Section 4.2 above
(which Partnership Interests did not receive any Partnership Units), the portion
of the Partnership Interest of such Limited Partner that represents the
Partnership Interests issued pursuant to Section 4.2 shall not be subject to
reduction pursuant to the provisions of this Section 11.3.C(4). The General
Partner shall be deemed to have contributed to the Partnership an amount equal
to the Value (computed as of the Business Day which is or proximately follows
the first to occur of (x) the day on which the notice of Exchange is delivered
to the General Partner or (y) the Required Exchange Date) of the REIT Shares
delivered, or the cash paid, by the General Partner to the exchanging Limited
Partner.

 

(5)Any Partnership Units transferred to the General Partner or the Partnership
pursuant to the provisions of this Section 11.3.C shall be canceled.

 

(6)Notwithstanding anything to the contrary contained in this Section 11.3.C, if
all or any portion of the Partnership Interest owned by a Person who is not an
Original Limited Partner or an Affiliate of an Original Limited Partner
(excluding any Affiliate who is such by virtue of clause (iv) of the definition
of Affiliate) is transferred to an Original Limited Partner or an Affiliate of
an Original Limited Partner (excluding any Affiliate who is such by virtue of
clause (iv) of the definition of Affiliate) prior to the Required Ex- change
Date, the Partnership Units allocable to such Partnership Interest (or portion
thereof) shall not be subject to the required exchange of Partnership Units for
REIT Shares set forth in Section 11.3.C(2) above.



 

D.           If a Limited Partner is Incapacitated, the executor, administrator,
trustee, committee, guardian, conservator or receiver of such Limited Partner’s
estate shall have all the rights of a Limited Partner, for the purpose of
settling or managing the estate and such power as the Incapacitated Limited
Partner possessed to transfer all or any part of his, her or its interest in the
Partnership. The Incapacity of a Limited Partner, in and of itself, shall not
dissolve or terminate the Partnership.

 

- 42 -

 

 

E.           The General Partner may prohibit any transfer by a Limited Partner
otherwise permitted under this Section 11.3 if, in the opinion of legal counsel
to the Partnership, such transfer would require filing of a registration
statement under the Securities Act or would otherwise violate any federal or
state securities laws or regulations applicable to the Partnership or the
Partnership Interest.

 

F.           No transfer by a Limited Partner of its Partner- ship Interest may
be made to any Person if (i) in the opinion of legal counsel for the
Partnership, it would result in the Partnership being treated as an association
taxable as a corporation for federal income tax purposes, (ii) in the opinion of
legal counsel for the Partnership, it would adversely affect the ability of the
General Partner to continue to qualify as a REIT or subject the General Partner
to any additional taxes under Section 857 or Section 4981 of the Code, or (iii)
such transfer is effectuated through an “established securities market” or a
“secondary market (or the substantial equivalent thereof)” within the meaning of
Section 7704 of the Code.

 

G.           No transfer by a Limited Partner of its Partnership Interest may be
made (i) to any Person who lacks the legal right, power or capacity to own a
Partnership Interest, (ii) in violation of any provision of any mortgage or
trust deed (or the note or bond secured thereby) constituting a Lien against an
asset of the Partnership, or other instrument, document or agreement to which
the Partnership is a party or otherwise bound, (iii) in violation of applicable
law, or (iv) if such transfer would, in the opinion of legal counsel for the
Partnership, cause any portion of the assets of the Partnership to constitute
assets of any employee benefit plan pursuant to Department of Labor regulations
section 2510.2-101.

 

Section 11.4.        Substituted Limited Partners

 

A.           Unless otherwise agreed by the transferor and transferee, a
transferee of a Limited Partnership Interest shall be admitted as a Substituted
Limited Partner in accordance with this Article XI and shall have all the rights
and powers and be subject to all the restrictions and liabilities of a Limited
Partner under this Agreement. It shall be a condition precedent to the admission
of any Person as a Substituted Limited Partner that such Person execute and
deliver to the Partnership (i) evidence of acceptance, in form reasonably
satisfactory to the General Partner, of all of the terms and conditions of this
Agreement, including, without limitation, the power of attorney granted in
Section 2.4 hereof, and (ii) such other documents or instruments as may be
reasonably required in the discretion of the General Partner in order to effect
such Person’s admission as a Substituted Limited Partner.

 

B.           Upon the admission of a Substituted Limited Partner, the General
Partner shall amend Exhibit A to reflect the name, address, number of
Partnership Units, if any, and Partnership Interest of such Substituted Limited
Partner and to eliminate or adjust, if necessary, the name, address and interest
of the predecessor of such Substituted Limited Partner. The admission of any
Person as a Substituted Limited Partner shall become effective on the date upon
which the name of such Person is recorded on the books and records of the
Partnership.

 

- 43 -

 

 

Section 11.5.        General Provisions

 

A.           No Limited Partner may withdraw from the Partner- ship other than
as a result of a permitted transfer or exchange of all of such Limited Partner’s
Partnership Interest in accordance with this Article XI or pursuant to a
conversion of all of its Partnership Interest under Section 8.4.

 

B.           Any Limited Partner who shall transfer all of its Partnership
Interest in a permitted transfer or exchange pursuant to this Article XI or
pursuant to a conversion of all of its Partnership Interest under Section 8.4
shall cease to be a Limited Partner.

 

C.           If any Partnership Interest is transferred or exchanged in
compliance with the provisions of this Article XI, or converted pursuant to
Section 8.4, during any quarterly segment of the Partnership’s fiscal year, Net
Income, Net Losses, each item thereof and all other items attributable to such
interest for such fiscal year shall be divided and allocated between the
transferor Partner and the transferee Partner by taking into account their
varying interests during the fiscal year in accordance with Section 706(d) of
the Code, using the interim closing of the books method. Solely for purposes of
making such allocations, each of such items for the calendar month in which the
transfer or conversion occurs shall be allocated to the Person who is a Partner
as of midnight on the last day of said month. All distributions of Available
Cash with respect to which the Partnership Record Date is before the date of
such transfer or conversion shall be made to the transferor Partner, and all
distributions of Available Cash thereafter shall be made to the transferee
Partner.

 

ARTICLE XII - DISSOLUTION AND LIQUIDATION

 

Section 12.1.      Dissolution

 

The Partnership shall not be dissolved by the admission of Substituted Limited
Partners or Additional Limited Partners or by the admission of a substituted
General Partner in accordance with the terms of this Agreement. Upon the
withdrawal of the General Partner, any substituted General Partner shall
continue the business of the Partnership. The Partnership shall dissolve, and
its affairs shall be wound up, upon the first to occur of any of the following
(each, a “Liquidating Event”):

 

A.           the expiration of its term as provided in Section 2.5 hereof;

 

B.           an event of withdrawal of the General Partner, as defined in the
Act (including an event of Bankruptcy), unless within ninety (90) days after the
withdrawal remaining Partners owning a majority-in-interest of the total
Partnership Interests of the remaining Partners agree in writing to continue the
business of the Partnership and to the appointment, effective immediately prior
to the date of withdrawal, of a substitute General Partner;

 

C.           an election to dissolve the Partnership made in writing by the
General Partner with the Consent of the Limited Partners; provided, however,
that the General Partner may elect to dissolve the Partnership without the
Consent of the Limited Partners at any time that the Limited Partners own, in
the aggregate, less than a ten percent (10%) Partnership Interest;

 

- 44 -

 

 

D.           entry of a decree of judicial dissolution of the Partnership
pursuant to the provisions of the Act; or

 

E.           the sale of all or substantially all of the assets of the
Partnership, unless the General Partner, with the Consent of the Limited
Partners, elects to continue the Partnership business for the purpose of the
receipt and the collection of indebtedness or the collection of other
consideration to be received in exchange for the assets of the Partnership
(which activities shall be deemed to be part of the winding up of the
Partnership); provided that the General Partner may elect to continue the
Partnership in accordance with the provisions of this Section 12.1.E without the
Consent of the Limited Partners if at the time of such sale the Limited Partners
own, in the aggregate, less than a ten percent (10%) Partnership Interest.

 

Section 12.2.       Winding Up

 

A.           Upon the occurrence of a Liquidating Event, the Partnership shall
continue solely for the purpose of winding up its affairs in an orderly manner,
liquidating its assets (subject to the provisions of Section 12.2.B below), and
satisfying the claims of its creditors and Partners. No Partner shall take any
action that is inconsistent with, or not necessary to or appropriate for, the
winding up of the Partnership’s business and affairs. The General Partner (or,
in the event there is no remaining General Partner, any Person elected by
Limited Partners owning a majority-in-interest of the total Partnership
Interests of the Limited Partners (the General Partner or such other Person
overseeing the winding up of the Partnership, the “Liquidator”)) shall be
responsible for overseeing the winding up of the Partnership. The assets of the
Partnership shall be liquidated as promptly as is consistent with obtaining the
fair market value thereof, and the proceeds therefrom (which may include shares
of stock in the General Partner) shall be applied and distributed in the
following order:

 



(1)First, to the payment and discharge of all of the Partnership’s debts and
liabilities to creditors other than the Partners;

 

(2)Second, to the payment and discharge of all of the Partnership’s debts and
liabilities to the Partners; and

 

(3)The balance, if any, to the General Partner and Limited Partners in
accordance with their positive Capital Account balances, after giving effect to
all contributions, distributions and allocations for all periods.







 

The General Partner shall not receive any additional compensation for any
services performed pursuant to this Article XII.

 

B.           Notwithstanding the provisions of Section 12.2.A hereof which
require liquidation of the assets of the Partnership, but subject to the order
of priorities set forth therein, if prior to or upon dissolution of the
Partnership, the Liquidator determines that an immediate sale of part or all of
the Partnership’s assets would be impractical or would cause undue loss to the
Partners, the Liquidator may, in its sole and absolute discretion, defer for a
reasonable time the liquidation of any assets except those necessary to satisfy
liabilities of the Partnership (including to those Partners as creditors) and/or
distribute to the Partners, in lieu of cash, as tenants in common and in
accordance with the provisions of Section 12.2.A hereof, undivided interests in
such Partnership assets as the Liquidator deems not suitable for liquidation.
Any such distributions in kind shall be made only if, in the good faith judgment
of the Liquidator, such distributions in kind are in the best interest of the
Partners, and shall be subject to such conditions relating to the disposition
and management of such properties as the Liquidator deems reasonable and
equitable and to any agreements governing the operation of such properties at
such time. The Liquidator shall determine the fair market value of any property
distributed in kind using such reasonable method of valuation as it may adopt.

 

- 45 -

 

 

C.           As part of the liquidation and winding up of the Partnership, a
proper accounting shall be made of the Capital Account of each Partner,
including an analysis of changes to the Capital Account from the date of the
last previous accounting. Financial statements presenting such accounting shall
include a report of an independent certified public accountant selected by the
Liquidator.

 

D.           As part of the liquidation and winding up of the Partnership, the
Liquidator may sell Partnership assets (or assets owned by any partnership in
which the Partnership is a partner) solely on an “arm’s-length” basis, at the
best price and on the best terms and conditions as the Liquidator in good faith
believes are reasonably available at the time.

 

Section 12.3.        Compliance with Timing Requirements of Regulations

 

In the event the Partnership is “liquidated” within the meaning of Regulations
Section 1.704-1(b)(2)(ii)(g), distributions shall be made pursuant to this
Article XII to the General Partner and Limited Partners who have positive
Capital Accounts in compliance with Regulations Section 1.704-1(b)(2)(ii)(b)(2).
If any Partner has a deficit balance in its Capital Account (after giving effect
to all contributions, distributions and allocations for all taxable years,
including the year during which such liquidation occurs), such Partner shall
have no obligation to make any contribution to the capital of the Partnership
with respect to such deficit, and such deficit shall not be considered a debt
owed to the Partnership or to any other Person for any purpose whatsoever. In
the discretion of the Liquidator, a pro rata portion of the distributions that
would otherwise be made to the General Partner and Limited Partners pursuant to
this Article XII may be:

 

A.           distributed to a trust established for the benefit of the General
Partner and Limited Partners for the purposes of liquidating Partnership assets,
collecting amounts owed to the Partnership and paying any contingent or
unforeseen liabilities or obligations of the Partnership or of the General
Partner arising out of or in connection with the Partnership. The assets of any
such trust shall be distributed to the General Partner and Limited Partners from
time to time, in the reasonable discretion of the Liquidator, in the same
proportions as the amount distributed to such trust by the Partnership would
otherwise have been distributed to the General Partner and Limited Partners
pursuant to this Agreement; or

 

B.           withheld to provide a reasonable reserve for Partnership
liabilities (contingent or otherwise) and to reflect the unrealized portion of
any installment obligations owed to the Partnership, provided that such withheld
amounts shall be distributed to the General Partner and Limited Partners as soon
as practicable.

 

- 46 -

 

 

Section 12.4.      Deemed Distribution and Recontribution

 

Notwithstanding any other provisions of this Article XII, in the event the
Partnership is liquidated within the meaning of Regulations Section
1.704-1(b)(2)(ii)(q) but no Liquidating Event has occurred, the Partnership’s
property shall not be liquidated, the Partnership’s liabilities shall not be
paid or discharged, and the Partnership’s affairs shall not be wound up.
Instead, the Partnership shall be deemed to have distributed the Partnership
property in kind to the General Partner and Limited Partners, who shall be
deemed to have assumed and taken such property subject to all Partnership
liabilities, all in accordance with their respective Capital Accounts.
Immediately thereafter, the General Partner and Limited Partners shall be deemed
to have recontributed the Partnership property in kind to the Partnership, which
shall be deemed to have assumed and taken such property subject to all such
liabilities.

 

Section 12.5.      Documentation of Liquidation

 

Upon the completion of the liquidation of the Partnership as provided in Section
12.2 hereof, the Partnership shall be terminated and the Certificate and all
qualifications of the Partnership as a foreign limited partnership in
jurisdictions other than the State of Delaware shall be canceled, and such other
actions as may be necessary to terminate the Partnership shall be taken. The
Liquidator shall have the authority to execute and record any and all documents
or instruments required to effect the dissolution, liquidation and termination
of the Partnership.

 

Section 12.6.      Reasonable Time for Winding Up

 

A reasonable time shall be allowed for the orderly winding up of the business
and affairs of the Partnership and the liquidation of its assets pursuant to
Section 12.2 hereof, in order to minimize any losses otherwise attendant upon
such winding-up, and the provisions of this Agreement shall remain in effect
during the period of liquidation.

 

Section 12.7.      Indemnification of the Liquidator

 

The Liquidator shall be indemnified and held harmless by the Partnership from
and against any and all claims, demands, liabilities, costs, damages and causes
of action of any nature whatsoever arising out of or incidental to the
Liquidator’s taking of any action authorized under or within the scope of this
Agreement; provided, however, that the Liquidator shall not be entitled to
indemnification, and shall not be held harmless, where the claim, demand,
liability, cost, damage or cause of action at issue arises out of:

 

(1)         a matter entirely unrelated to the Liquidator’s action or conduct
pursuant to the provisions of this Agreement; or

 

(2)         the proven willful misconduct or gross negligence of the Liquidator.

 

Section 12.8.       Waiver of Partition

 

Each Partner hereby waives may right to partition of the Partnership property.

 

- 47 -

 

 

ARTICLE XIII - AMENDMENT OF PARTNERSHIP AGREEMENT

 

Section 13.1.        Amendments

 

A.           Amendments to this Agreement may be proposed by the General Partner
or by any Limited Partners holding twenty-five percent (25%) or more of the
Partnership Interests. Except as provided in Section 13.1.B or 13.1.C, a
proposed amendment shall be adopted and be effective as an amendment hereto if
it is approved by the General Partner and it receives the Consent of the Limited
Partners (provided that, the Consent of the Limited Partners shall not be
required for any amendment if the Limited Partners own, in the aggregate, less
than a ten percent (10%) Partnership Interest).

 

B.           Notwithstanding Section 13.1.A, the General Partner shall have the
power, without the Consent of the Limited Partners, to amend this Agreement as
may be required to facilitate or implement any of the following purposes:

 



(1)to add to the obligations of the General Partner or surrender any right or
power granted to the General Partner or any Affiliate of the General Partner for
the benefit of the Limited Partners;

 

(2)to reflect the admission, substitution, termination or withdrawal of Partners
in accordance with this Agreement;

 

(3)to amend Schedule A to this Agreement in accordance with Section 4.2, 8.4 or
11.3.C of this Agreement; and

 

(4)to reflect a change that is of an inconsequential nature and does not
adversely affect the Limited Partners in any material respect, or to cure any
ambiguity, correct or supplement any provision in this Agreement not
inconsistent with law or with other provisions, or make other changes with
respect to matters arising under this Agreement that will not be inconsistent
with law or with the provisions of this Agreement.







 

The General Partner will provide notice to the Limited Partners when any action
under this Section 13.1.B is taken.

 

C.           Notwithstanding anything to the contrary contained in Section
13.1.A hereof, this Agreement shall not be amended without the prior written
consent of each Partner adversely affected if such amendment would (i) convert a
Limited Partner’s interest in the Partnership into a general partner’s interest,
(ii) modify the limited liability of a Limited Partner, (iii) alter rights of
the Partner to receive distributions pursuant to Article V, or the allocations
specified in Article VI (except as permitted pursuant to Section 4.2 and Section
13.1.B(3) hereof), (iv) alter or modify the Rights set forth in Sections 8.4 and
11.3.C, (v) cause the termination of the Partnership prior to the time set forth
in Section 2.5 or 12.1, or (vi) amend this Section 13.1.C. Further, no amendment
may alter the restrictions on the General Partner’s authority set forth in
Section 7.3 without the consent of all Limited Partners.

 

- 48 -

 

 

ARTICLE XIV - ARBITRATION OF DISPUTES

 

Section 14.1.        Arbitration

 

Notwithstanding anything to the contrary contained in this Agreement, all
claims, disputes and controversies between the parties hereto (including,
without limitation, any claims, disputes and controversies between the
Partnership and any one or more of the Partners and any claims, disputes and
controversies between any one or more Partners) arising out of or in connection
with this Agreement or the Partnership created hereby, relating to the validity,
construction, performance, breach, enforcement or termination thereof, or
otherwise, shall be resolved by binding arbitration in the State of Michigan, in
accordance with this Article XIV and, to the extent not inconsistent herewith,
the Expedited Procedures and Commercial Arbitration Rules of the American
Arbitration Association.

 

Section 14.2.        Procedures

 

Any arbitration called for by this Article XIV shall be conducted in accordance
with the following procedures:

 



(1)The Partnership or any Partner (the “Requesting Party”) may demand
arbitration pursuant to Section 14.1 hereof at any time by giving written notice
of such demand (the “Demand Notice”) to all other Partners against whom a claim
is made or with respect to which a dispute has arisen and (if the Requesting
Party is not the Partnership) to the Partnership (all such other Partners and,
if applicable, the Partnership, collectively, the “Responding Party”), which
Demand Notice shall de- scribe in reasonable detail the nature of the claim,
dispute or controversy.

 

(2)Within fifteen (15) days after the giving of a Demand Notice, the Requesting
Party, on the one hand, and the Responding Party, on the other hand, shall
select and designate in writing to the other party one reputable, disinterested
individual deemed competent to arbitrate the claim, dispute or controversy and
who is willing to act as an arbitrator of the claim, dispute or controversy (a
“Qualified Individual”). Within fifteen (15) days after the foregoing selections
have been made, the arbitrators so selected shall jointly select a third
Qualified Individual. In the event that the two arbitrators initially selected
are unable to agree on a third arbitrator within the second fifteen (15) day
period referred to above, then, on the application of either party, the American
Arbitration Association shall promptly select and appoint a Qualified Individual
to act as the third arbitrator. The three arbitrators selected pursuant to this
Section 14.2(2) shall constitute the arbitration panel for the arbitration in
question.

 

(3)The presentations of the parties in the arbitration proceeding shall be
commenced and completed within sixty (60) days after the selection of the
arbitration panel pursuant to Section 14.2(2) above, and the arbitration panel
shall render its decision in writing within thirty (30) days after the
completion of such presentations. Any decision concurred in by any two (2) of
the arbitrators shall constitute the decision of the arbitration panel;
unanimity shall not be required.







 

- 49 -

 

 



(4)The arbitration panel shall have the discretion to include in its decision a
direction that all or part of the attorneys’ fees and costs of any party or
parties and/or the costs of such arbitration be paid by any one or more of the
parties.

 

(5)Notwithstanding anything to the contrary contained above in this Section
14.2, if either party fails to select a Qualified Individual to act as an
arbitrator for such party with the fifteen (15) day time period set forth in the
first sentence of Section 14.2(2), the Qualified Individual selected by the
other party shall serve as sole arbitrator under this Section 14.2 in lieu of
the arbitration panel. Such sole arbitrator shall have all of the rights and
duties of the arbitration panel set forth above in this Section 14.2.







 

Section 14.3.        Binding Character

 

Any decision rendered pursuant to this Article XIV shall be final and binding on
the parties hereto, and judgment thereon may be entered by any state or federal
court of competent jurisdiction.

 

Section 14.4.        Exclusivity

 

Arbitration shall be the exclusive method available for resolution of claims,
disputes and controversies described in Section 14.1 hereof, and the Partnership
and its Partners stipulate that the provisions hereof shall be a complete
defense to any suit, action or proceeding in any court or before any
administrative or arbitration tribunal with respect to any such claim,
controversy or dispute. The provisions of this Article XIV shall survive the
dissolution of the Partnership.

 

Section 14.5.        No Alteration of Agreement

 

Nothing contained herein shall be deemed to give the arbitrators any authority,
power or right to alter, change, amend, modify, add to or subtract from any of
the provisions of this Agreement.

 

ARTICLE XV - CONDITIONS/CONCURRENT TRANSACTIONS

 

Section 15.1.        General Partner Conditions

 

The obligation of the General Partner to consummate the transactions
contemplated herein is subject to fulfillment of all of the following conditions
on or prior to the date hereof:

 



(1)The transactions contemplated by the Contribution Agreement shall have been
consummated in accordance with the terms and conditions of the Contribution
Agreement;



 

- 50 -

 

 



(2)All consents, waivers, approvals and authorizations required for the
consummation of the transactions contemplated hereby shall have been obtained;
and

 

(3)The Registration Statement shall have become effective under the provisions
of the Securities Act, and no order or other administrative proceeding shall
have been entered or instituted with respect thereto, and be pending, as of the
date hereof.



 

Section 15.2.       Limited Partner Conditions

 

The obligation of the Limited Partners to consummate the transactions
contemplated herein is subject to fulfillment of all of the following conditions
on or prior to the date hereof:

 



(1)The General Partner shall have contributed to the Partnership the amount of
its Capital Contribution set forth in Exhibit A;

 

(2)The transactions contemplated by the Contribution Agreement shall have been
consummated in accordance with the terms and conditions of the Contribution
Agreement;

 

(3)All consents, waivers, approvals and authorizations required for the
consummation of the transactions contemplated hereby shall have been obtained;
and

 

(4)The Registration Statement shall have become effective under the provisions
of the Securities Act, and no stop order or other administrative proceeding
shall have been entered or instituted with respect thereto, and be pending, as
of the date hereof.



 

ARTICLE XVI - GENERAL PROVISIONS

 

Section 16.1.       Addresses and Notice

 

All notices, requests, demands and other communications hereunder to a Partner
shall be in writing and shall be deemed to have been duly given and received (i)
on the day delivered by hand, or (ii) on the third Business Day after sent by
certified mail, return receipt requested, properly addressed and postage
prepaid, or (iii) on the first Business Day after transmitted by commercial
overnight courier to the Partner at the address set forth in Exhibit A or at
such other address as the Partner shall notify the General Partner in writing.

 

Section 16.2.      Titles and Captions

 

All article or section titles or captions in this Agreement are for convenience
only and in no way define, limit, extend or describe the scope or intent of any
provisions hereof. Each Exhibit attached hereto and referred to herein is hereby
incorporated by reference.

 

- 51 -

 

 

Section 16.3.      Pronouns and Plurals

 

Whenever the context may require, any pronoun used in this Agreement shall
include the corresponding masculine, feminine or neuter forms, and the singular
form of nouns, pronouns and verbs shall include the plural and vice versa. Any
reference in this Agreement to “including” shall be deemed to mean “including
without limitation.”

 

Section 16.4.      Further Action

 

The Partners shall execute and deliver all such further documents, provide all
information and take or refrain from taking such further action as may be
necessary or appropriate to carry out the transactions contemplated by this
Agreement.

 

Section 16.5.      Binding Effect

 

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their heirs, executors, administrators, successors, legal
representatives and permitted assigns.

 

Section 16.6.      No Third Party Beneficiaries

 

None of the provisions of this Agreement shall be for the benefit of, or shall
be enforceable by, any creditor of the Partnership or any other Person to whom
any debts, liabilities or obligations may be owed by (or who otherwise has any
claim against) the Partnership or any of the Partners.

 

Section 16.7.      Waiver

 

No failure by any party to insist upon the strict performance of any covenant,
duty, agreement or condition of this Agreement or to exercise any right or
remedy consequent upon a breach thereof shall constitute waiver of any such
breach or any other covenant, duty, agreement or condition.

 

Section 16.8.      No Agency

 

Except as specifically provided herein, nothing contained herein shall be
construed to constitute any Partner the agent of another Partner or in any
manner to limit the Partners in carrying on their own respective businesses and
activities.

 

Section 16.9.     Entire Understanding

 

This Agreement constitutes the entire agreement and understanding among the
Partners and supersedes any prior understanding and/or written or oral
agreements among them respecting the subject matter herein.

 

- 52 -

 

 

Section 16.10.     Counterparts

 

This Agreement may be executed in counterparts, all of which together shall
constitute one agreement binding on all the parties hereto, notwithstanding that
all such parties are not signatories to the original or the same counterpart.

 

Section 16.11.     Applicable Law

 

This Agreement shall be construed in accordance with and governed by the laws of
the State of Delaware, without regard to the principles of conflict of laws.

 

Section 16.12.     Invalidity of Provisions

 

If any provision of this Agreement is or becomes invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not be affected thereby.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

  GENERAL PARTNER:       AGREE REALTY CORPORATION       By: /s/ Kenneth Howe  
Name: Kenneth Howe   Title: Secretary       LIMITED PARTNERS:       /s/ Richard
Agree   Richard Agree       /s/ Edward Rosenberg   Edward Rosenberg       /s/
Joel Weiner   Joel Weiner

 

- 53 -

 

 

EXHIBIT A

 

Name and Address     Partnership   Partnership  of Partner  Contribution 
Interest   Units               General Partner:                            
Agree Realty Corporation          3180 Northwestern Highway             
Farmington Hills, Michigan 48334  $45.1 million   80.53%   2,638,185            
    Limited Partners:                            

Richard Agree

______________________________________

  interest in certain        ______________________________________  real
property   10.09%   329,825                 Edward Rosenberg         
______________________________________  interest in certain       
______________________________________  real property   7.30%   240,000       
         Joel Weiner          ______________________________________  interest
in certain           ______________________________________  real property 
 2.08%   68,134 

 

A-1

 

 

EXHIBIT B

 

NOTICE OF CONVERSION

 

The undersigned hereby irrevocably (i) converts ____________________ Partnership
Units in Agree Realty Limited Partnership in accordance with the terms of the
First Amended and Restated Agreement of Limited Partnership Agreement of Agree
Realty Limited Partnership and the Conversion Right referred to in Section 8.4
therein, (ii) surrenders such Partnership Units and all right, title and
interest therein, and (iii) directs that the REIT Shares deliverable upon
exercise of the Conversion Right be delivered to the address specified below,
and registered or placed in the name(s) and at the address(es) specified below.

 

The undersigned hereby represents and warrants that (i) it has full power and
authority to transfer all of its right, title and interest in such Partnership
Units, (ii) such Partnership Units are free and clear of all Liens, and (iii) it
will pay any state or local transfer tax that may be payable as a result of the
conversion of such Partnership Units and the issuance of such REIT Shares.

 

Dated: _________________       Name of Limited Partner:       Signature of
Limited Partners:     By:_______________________________________________  
Title:______________________________________________         Address:    
(Street Address)          
(City)                               (State)              (Zip Code)      
Signature [Attested]   [Witnessed] by:        

 

Issue REIT Shares to:

 

Please insert social security or identifying number;

 

Name:

 

Address:

 

Deliver the REIT Shares to the following address:

 

B-1

 

 

EXHIBIT C

 

NOTICE OF EXCHANGE

 

The undersigned hereby irrevocably (i) exchanges ___________________ Partnership
Units in Agree Realty Limited Partnership in accordance with the terms of the
First Amended and Restated Agreement of Limited Partnership Agreement of Agree
Reality Limited Partnership and the Optional Exchange Right referred to in
Section 11.3.C therein, (ii) surrenders such Partnership Units and all right,
title and interest therein, and (iii) directs that the REIT Shares deliverable
upon exercise of the Optional Exchange Right be delivered to the address
specified below, and registered or placed in the name(s) and at the address(e)
specified below.

 

The undersigned hereby represents and warrants that (i) it has full power and
authority to transfer all of its right, title and interest in such Partnership
Units, (ii) such Partnership Units are free and clear of all Liens, and (iii) it
will pay any state or local transfer tax that may be payable as a result of the
exchange of such Partnership Units and the issuance of such REIT Shares.

 

Dated: _________________       Name of Limited Partner:       Signature of
Limited Partner:     By:___________________________________________________  
Title:__________________________________________________           (Street
Address)          
(City)                               (State)              (Zip Code)      
Signature [Attested]   [Witnessed] by:        

 

C-1

 

 

AMENDMENT TO THE FIRST AMENDED AND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP OF
AGREE LIMITED PARTNERSHIP

 

WHEREAS, it is deemed in the best interests of Agree Realty Corporation, a
Maryland corporation (“General Partner”), and each of the limited partners of
Agree Limited Partnership, a Delaware limited partnership (“Partnership”) to
amend as set forth herein the First Amended and Restated Agreement of Limited
Partnership of Agree Limited Partnership (“Partnership Agreement”)

 

WHEREAS, the Partnership Agreement may be amended as provided in Section 13.1
thereof.

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the General Partner and each of the Limited Partners hereby agree
as follows:

 

1.          Unless otherwise specifically defined herein, capitalized terms used
herein shall have the meanings set forth in the Partnership Agreement.

 

2.          Joel Weiner (“Weiner”), being an Original Limited Partner, has the
Conversion Right described in Section 8.4 of the Partnership Agreement.
Notwithstanding anything to the contrary in Section 8.4, it is hereby agreed
that Weiner shall have the right, in his discretion, to require the General
Partner to convert on any Specified Conversion Date, all or any portion of the
Partnership Units then held by Weiner into REIT Shares or, at his option, to
cause the General Partner to purchase (in which event the General Partner may
cause the Partnership to repurchase) all or any portion of such Partnership
Units then held by Weiner for cash provided, however, that (a) the General
Partner shall not be required to purchase (or to cause the Partnership to
repurchase) Weiner’s Partnership Units for cash in the event that the Board of
Directors of the General Partner (acting by a majority of its Independent
Directors) makes a good faith determination that both the General Partner and
the Partnership lack available funds, consistent with Section 5.2 of the
Partnership Agreement, to make such purchase/repurchase; and (b) without the
written consent of Weiner, in no event shall the General Partner purchase (or
cause the Partnership to purchase) Weiner’s Partnership Units for cash unless
such purchase includes all Partnership Units as to which Weiner has exercised
his right to require such a cash purchase.

 

3.          In the event that Weiner gives a Notice of Conversion and requests
that his Partnership Units be purchased for cash and a majority of the
Independent Directors of the General Partner does make a good faith
determination that both the General Partner and the Partnership lack available
funds, consistent with Section 5.2 of the Partnership Agreement, to make such
purchase/repurchase, then Weiner shall have all of the other rights, subject to
all of the limitations, of a Limited Partner pursuant to Section 8.4 of the
Partnership Agreement with respect to conversion of his Partnership Units.

 

1

 

 

4.          The General Partner acknowledges that if Weiner chooses to exercise
his Conversion Right, his decision ·to do so may depend upon his ability to
register the sale of the REIT Shares received by him on conversion under the
Securities Act of 1933 (“Securities Act”). Consequently, Weiner agrees that in
each Notice of Conversion provided by him under Section 8.4 of the Partnership
Agreement he shall specify whether such conversion shall be conditioned upon the
REIT Shares to be received by him being subject to an effective registration
statement (“Registration Statement”) covering such Shares under the Securities
Act. If the conversion is so conditioned, Weiner shall, simultaneously with the
delivery of the Conversion Notice, deliver a valid request for registration of
such REIT Shares pursuant to the Amended and Restated Registration Rights
Agreement (“Registration Agreement”), dated as of July 8, 1994, by and among the
General Partner and the Original Limited Partners. If his Notice of Conversion
so states, the term Specified Conversion Date, as defined in the Partnership
Agreement, shall mean (when applied to Weiner’s conversion of Partnership Units
and for no other purpose) the date a registration statement under the Securities
Act covering such REIT Shares first becomes effective following a valid request
by Weiner to register such Shares pursuant to the Registration Agreement. It is
acknowledged and agreed that Weiner has the right to abandon any such
registration (as to the REIT Shares into which his Partnership Units are
convertible) at any time prior to the date a registration statement becomes
effective; provided that such abandonment shall have the effect set forth in
Section 3.4 of the Registration Agreement. Notwithstanding anything herein to
the contrary, except as expressly amended in paragraph 3 and this paragraph 4,
Section 8.4 of the Partnership Agreement shall govern all matters relating to
the conversion or purchase of Partnership Units, including the method of
exercising such Conversion Right, and the valuation of the shares to be received
or cash to be paid upon such conversion or purchase.

 

5.          Without the prior written consent of Weiner:

 

(a)          The General Partner and the Original Limited Partners other than
Weiner will not permit Section 11.3A of the Partnership Agreement to be amended
so as to prohibit Weiner from converting, transferring, pledging or encumbering
his Partnership Units as permitted by such Section as in effect on the date
hereof; and

 

(b)          The General Partner will not cause or permit the Partnership to
enter into any mortgage or trust deed (or a note or bond secured thereby)
constituting a Lien against an asset of the Partnership, or any other
instrument, document or agreement to which the Partnership is a party or
otherwise bound, which would prohibit Weiner from transferring his Partnership
Units as otherwise permitted under Article XI of the Partnership Agreement, as
in effect on the date hereof.

 

6.          This Amendment may be amended only with the express written
agreement of the General Partner and Weiner, and the Consent of the Limited
Partners.

 

2

 

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the 8th
day of July, 1994.

 

  AGREE LIMITED PARTNERSHIP       By:       Agree Realty Corporation     as
General Partner

 

    By: /s/ Richard Agree       Richard Agree, President

 

  RICHARD AGREE, Limited Partner       /s/ Richard Agree       EDWARD ROSENBERG,
Limited Partner       /s/ Edward Rosenberg       JOEL WEINER, Limited Partner  
    /s/ Joel Weiner

 

3

